Exhibit 10.16

 

LEASE

 

BETWEEN

 

METROPOLITAN LIFE INSURANCE COMPANY (LANDLORD)

 

AND

 

CODEXIS, INC. (TENANT)

 

SEAPORT CENTRE

 

Redwood City, California

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE ONE - BASIC LEASE PROVISIONS

   1

1.01

   BASIC LEASE PROVISIONS    1

1.02

   ENUMERATION OF EXHIBITS    3

1.03

   DEFINITIONS    3

ARTICLE TWO - PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND
PARKING

   8

2.01

   LEASE OF PREMISES    8

2.02

   TERM    8

2.03

   FAILURE TO GIVE POSSESSION    8

2.04

   AREA OF PREMISES    9

2.05

   CONDITION OF PREMISES    9

2.06

   COMMON AREAS & PARKING    11

ARTICLE THREE - RENT

   11

ARTICLE FOUR - OPERATING EXPENSES RENT ADJUSTMENTS AND PAYMENTS

   12

4.01

   TENANT’S SHARE OF OPERATING EXPENSES    12

4.02

   RENT ADJUSTMENTS    13

4.03

   STATEMENT OF LANDLORD    13

4.04

   BOOKS AND RECORDS    13

4.05

   TENANT OR LEASE SPECIFIC TAXES    14

ARTICLE FIVE - SECURITY DEPOSIT

   14

5.01

   CASH DEPOSIT    14

5.02

   LETTER OF CREDIT    16

ARTICLE SIX - UTILITIES & SERVICES

   17

6.01

   LANDLORD’S GENERAL SERVICES    17

6.02

   TENANT TO OBTAIN & PAY DIRECTLY    17

6.03

   TELEPHONE SERVICES    17

6.04

   FAILURE OR INTERRUPTION OF UTILITY OR SERVICE    18

6.05

   CHOICE OF SERVICE PROVIDER    19

6.06

   SIGNAGE    19

ARTICLE SEVEN - POSSESSION, USE AND CONDITION OF PREMISES

   19

7.01

   POSSESSION AND USE OF PREMISES    19

7.02

   HAZARDOUS MATERIAL    20

7.03

   LANDLORD ACCESS TO PREMISES; APPROVALS    22

7.04

   QUIET ENJOYMENT    22

ARTICLE EIGHT - MAINTENANCE

   23

8.01

   LANDLORD’S MAINTENANCE    23

8.02

   TENANT’S MAINTENANCE    23

ARTICLE NINE - ALTERATIONS AND IMPROVEMENTS

   23

9.01

   TENANT ALTERATIONS    23

9.02

   LIENS    25

 

i



--------------------------------------------------------------------------------

ARTICLE TEN - ASSIGNMENT AND SUBLETTING

   25

10.01

   ASSIGNMENT AND SUBLETTING    25

10.02

   RECAPTURE    26

10.03

   EXCESS RENT    27

10.04

   TENANT LIABILITY    27

10.05

   ASSUMPTION AND ATTORNMENT    27

ARTICLE ELEVEN - DEFAULT AND REMEDIES

   27

11.01

   EVENTS OF DEFAULT    27

11.02

   LANDLORD’S REMEDIES    28

11.03

   ATTORNEY’S FEES    30

11.04

   BANKRUPTCY    30

11.05

   LANDLORD’S DEFAULT    31

ARTICLE TWELVE - SURRENDER OF PREMISES

   31

12.01

   IN GENERAL    31

12.02

   LANDLORD’S RIGHTS    32

ARTICLE THIRTEEN - HOLDING OVER

   32

ARTICLE FOURTEEN - DAMAGE BY FIRE OR OTHER CASUALTY

   32

14.01

   SUBSTANTIAL UNTENANTABILITY    32

14.02

   INSUBSTANTIAL UNTENANTABILITY    33

14.03

   RENT ABATEMENT    33

14.04

   WAIVER OF STATUTORY REMEDIES    33

ARTICLE FIFTEEN - EMINENT DOMAIN

   34

15.01

   TAKING OF WHOLE OR SUBSTANTIAL PART    34

15.02

   TAKING OF PART    34

15.03

   COMPENSATION    34

ARTICLE SIXTEEN - INSURANCE

   34

16.01

   TENANT’S INSURANCE    34

16.02

   FORM OF POLICIES    35

16.03

   LANDLORD’S INSURANCE    35

16.04

   WAIVER OF SUBROGATION    35

16.05

   NOTICE OF CASUALTY    36

ARTICLE SEVENTEEN - WAIVER OF CLAIMS AND INDEMNITY

   36

17.01

   WAIVER OF CLAIMS    36

17.02

   INDEMNITY BY TENANT    37

ARTICLE EIGHTEEN - RULES AND REGULATIONS

   37

18.01

   RULES    37

18.02

   ENFORCEMENT    38

ARTICLE NINETEEN - LANDLORD’S RESERVED RIGHTS

   38

ARTICLE TWENTY - ESTOPPEL CERTIFICATE

   38

20.01

   IN GENERAL    38

20.02

   ENFORCEMENT    38

ARTICLE TWENTY-ONE - INTENTIONALLY OMITTED

   39

 

ii



--------------------------------------------------------------------------------

ARTICLE TWENTY-TWO - REAL ESTATE BROKERS

   39

ARTICLE TWENTY-THREE - MORTGAGEE PROTECTION

   39

23.01

   SUBORDINATION AND ATTORNMENT    39

23.02

   MORTGAGEE PROTECTION    40

ARTICLE TWENTY-FOUR - NOTICES

   40

ARTICLE TWENTY-FIVE - EXERCISE FACILITY

   41

ARTICLE TWENTY-SIX - MISCELLANEOUS

   41

26.01

   LATE CHARGES    41

26.02

   NO JURY TRIAL; VENUE; JURISDICTION    41

26.03

   DEFAULT UNDER OTHER LEASE    42

26.04

   OPTION    42

26.05

   TENANT AUTHORITY    42

26.06

   ENTIRE AGREEMENT    42

26.07

   MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE    42

26.08

   EXCULPATION    42

26.09

   ACCORD AND SATISFACTION    43

26.10

   LANDLORD’S OBLIGATIONS ON SALE OF BUILDING    43

26.11

   BINDING EFFECT    43

26.12

   CAPTIONS    43

26.13

   TIME; APPLICABLE LAW; CONSTRUCTION    43

26.14

   ABANDONMENT    43

26.15

   LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES    44

26.16

   SECURITY SYSTEM    44

26.17

   NO LIGHT, AIR OR VIEW EASEMENTS    44

26.18

   RECORDATION    44

26.19

   SURVIVAL    44

26.20

   MAXYGEN TERMINATION    44

26.21

   OPTION TO EXTEND    44

 

iii



--------------------------------------------------------------------------------

LEASE

 

ARTICLE ONE

BASIC LEASE PROVISIONS

 

1.01   BASIC LEASE PROVISIONS

 

In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.

 

(1)   BUILDINGS AND ADDRESSES:

 

220 Penobscot Drive (17,627 sq. ft.)

Redwood City, California 94063

 

Building Number 4, located in Phase 1 of Seaport Centre

 

and

 

501 Chesapeake Drive (11,158 sq. ft.)

Redwood City, California 94063

 

Building Number 3, located in Phase 1 of Seaport Centre

 

and

 

200 Penobscot Drive (10,597 sq. ft.)

Redwood City, California 94063

 

Building Number 4, located in Phase 1 of Seaport Centre

 

(2)   LANDLORD AND ADDRESS:

 

Metropolitan Life Insurance Company,

a New York corporation

 

Notices to Landlord shall be addressed:

 

Metropolitan Life Insurance Company

c/o Seaport Centre Manager

701 Chesapeake Drive

Redwood City, CA 94063

 

with copies to the following:

 

Metropolitan Life Insurance Company

400 South EI Camino Real, Suite 800

San Mateo, CA 94402

Attention: Assistant Vice President

 

(3)   TENANT; CURRENT ADDRESS & TAX ID:

 

  (a)   Name: Codexis, Inc.

  (b)   State of incorporation:     Delaware

  (c)   Tax Identification Number:                     

 

Tenant shall notify Landlord of any change in the foregoing.

 

1



--------------------------------------------------------------------------------

Notices to Tenant shall be addressed:

 

Codexis, Inc.

200 Penobscot Drive

Redwood City, California 94063

Attention: Tassos Gianakakos

 

(4)   DATE OF LEASE: as of October             , 2003

 

(5)   LEASE TERM: seven (7) years

 

(6)   COMMENCEMENT DATE: February 1, 2004

 

(7)   EXPIRATION DATE: January 31, 2011

 

(8)   MONTHLY BASE RENT (initial monthly installment due upon Tenant’s
execution):

 

Period from/to

--------------------------------------------------------------------------------

   Monthly


--------------------------------------------------------------------------------

   SF of
Rentable Area


--------------------------------------------------------------------------------

2/1/04 – 1/31/05

   $ 50,374    28,785

2/1/05 – 5/31/05

   $ 51,813    28,785

6/1/05 – 1/31/06

   $ 68,622    39,382

2/1/06 – 1/31/07

   $ 70,631    39,382

2/1/07 – 1/31/08

   $ 72,600    39,382

2/1/08 – 1/31/09

   $ 74,569    39,382

2/1/09 – 1/31/10

   $ 76,538    39,382

2/1/10 – 1/31/11

   $ 78,507    39,382

 

(9)   RENT ADJUSTMENT DEPOSIT (initial monthly rate, until further notice):
$15,083.75 (initial monthly installment due upon Tenant’s execution)

 

(10)   TENANT’S RENTABLE AREA OF THE PREMISES: 28,785 square feet 2/1/04 through
5/31/05 and 39,382 square feet 6/1/05 through 1/31/11

 

(11)   TENANT’S RENTABLE AREA OF THE BUILDING: 17,627 square feet for Building 4
and 11,158 square feet for Building 3 (2/1/04 through 5/31/05); and 28,224
square feet for Building 4 and 11,158 square feet for Building 3 (6/1/05 through
1/31/11)

 

(12)   TOTAL RENTABLE AREA OF PHASE I: 301,824 square feet

 

(13)   TOTAL RENTABLE AREA OF THE PROJECT: 537,444 square feet

 

(14)   TOTAL RENTABLE AREA OF BUILDING 3: 37,856 square feet

 

(15)   TOTAL RENTABLE AREA OF BUILDING 4: 28,224 square feet

 

(16)   SECURITY DEPOSIT: four hundred fifty thousand and no/100 dollars
($450,000.00) due upon Tenant’s execution

 

(17)   SUITE NUMBER &/OR ADDRESS OF PREMISES: 220 Penobscot Drive, 501
Chesapeake Drive and 200 Penobscot Drive

 

(18)   TENANT’S SHARE:

 

Tenant’s Building 3 Share:

   29.48 %   2/1/04 to 1/31/11

Tenant’s Building 4 Share:

   62.45 %   2/1/04 to 5/31/05

Tenant’s Building 4 Share:

   100.00 %   6/1/05 to 1/31/11

Tenant’s Phase 1 Share:

   9.54 %   2/1/04 to 5/31/05

Tenant’s Phase 1 Share:

   13.05 %   6/1/05 to 1/31/11

Tenant’s Project Share:

   5.36 %   2/1/04 to 5/31/05

Tenant’s Project Share:

   7.33 %   6/1/05 to 1/31/11

 

2



--------------------------------------------------------------------------------

(19)   TENANT’S USE OF PREMISES: General office use, research and development,
chemical and biochemical laboratory facilities, and warehousing.

 

(20)   PARKING SPACES: 95 spaces 2/1/04 to 5/31/05 and 130 spaces 6/1/05 to
1/31/11

 

(21)   BROKERS:

 

Landlord’s Broker:              Cornish & Casey Commercial

 

Tenant’s Broker:                  CB Richard Ellis CRESA

 

1.02   ENUMERATION OF EXHIBITS

 

The Exhibits set forth below and attached to this Lease are incorporated in this
Lease by this reference:

 

EXHIBIT A Plan of Premises

EXHIBIT B Workletter Agreement (intentionally omitted)

EXHIBIT C Site Plan of Project

EXHIBIT D Permitted Hazardous Material

EXHIBIT E Maxygen Improvements

EXHIBIT F Approved Providers

EXHIBIT G Tenant’s Improvements

EXHIBIT H Form of Landlord’s Consent to Lease of Personal Property

 

1.03   DEFINITIONS

 

For purposes hereof, the following terms shall have the following meanings:

 

ADJUSTMENT YEAR: The applicable calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.

 

AFFILIATE: Any Person (as defined below) which is currently owned or controlled
by, owns or controls, or is under common ownership or control with Tenant. For
purposes of this definition, the word “control,” as used above means, with
respect to a Person that is a corporation, the right to exercise, directly or
indirectly, more than sixty percent (60%) of the voting rights attributable to
the shares of the controlled corporation and, with respect to a Person that is
not a corporation, the possession, directly or indirectly, of the power at all
times to direct or cause the direction of the management and policies of the
controlled Person. The word Person means an individual, partnership, trust,
corporation, firm or other entity.

 

BUILDING: Each building in which the Premises is located, as specified in
Section 1.01(1).

 

BUILDING OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

 

COMMENCEMENT DATE: The date specified in Section 1.01(6) as the Commencement
Date, unless changed by operation of Article Two.

 

COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building or
Project, and their employees and invitees, or the public, as such areas
currently exist and as they may be changed from time to time.

 

3



--------------------------------------------------------------------------------

DECORATION: Tenant Alterations which do not require a building permit and which
do not affect the facade or roof of the Building, or involve any of the
structural elements of the Building, or involve any of the Building’s systems,
including its electrical, mechanical, plumbing, security, heating, ventilating,
air-conditioning, communication, and fire and life safety systems.

 

DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T.& S.A. at its San Francisco main office as its
corporate base lending rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.

 

DELIVERY DATE: The date for Landlord’s delivery to Tenant of possession of the
Premises, if different from the Commencement Date.

 

ENVIRONMENTAL LAWS: All Laws governing the use, storage, disposal or generation
of any Hazardous Material or pertaining to environmental conditions on, under or
about the Premises or any part of the Project, including the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. Section 6901 et seq.).

 

EXPIRATION DATE: The date specified in Section 1.01(7) unless changed by
operation of Article Two.

 

FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.

 

HAZARDOUS MATERIAL: Such substances, material and wastes which are or become
regulated under any Environmental Law; or which are classified as hazardous or
toxic or medical waste or biohazardous waste under any Environmental Law; and
explosives, firearms and ammunition, flammable material, radioactive material,
asbestos, polychlorinated biphenyls and petroleum and its byproducts.

 

INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.

 

LAND: The parcel(s) of real estate on which the Building and Project are
located.

 

LANDLORD WORK: (intentionally omitted)

 

LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.

 

LEASE: This instrument and all exhibits attached hereto, as may be amended from
time to time.

 

LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.

 

MONTHLY BASE RENT: The monthly rent specified in Section 1.01(8).

 

MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.

 

4



--------------------------------------------------------------------------------

NATIONAL HOLIDAYS: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays recognized by the Landlord
and the janitorial and other unions servicing the Building in accordance with
their contracts.

 

OPERATING EXPENSES: All Taxes, costs, expenses and disbursements of every kind
and nature which Landlord shall pay or become obligated to pay in connection
with the ownership, management, operation, maintenance, replacement and repair
of the Property (including the amortized portion of any capital expenditure or
improvement, together with interest thereon, expenses of changing utility
service providers, and any dues, assessments and other expenses pursuant to any
covenants, conditions and restrictions, or any reciprocal easements, or any
owner’s association now or hereafter affecting the Project). Operating Expenses
shall be allocated among the categories of Project Operating Expenses, Building
Operating Expenses or Phase Operating Expenses as provided in Article Four. If
any Operating Expense, though paid in one year, relates to more than one
calendar year, at the option of Landlord such expense may be proportionately
allocated among such related calendar years (it being understood that those
specific items of repairs and replacements, which under Generally Accepted
Accounting Principles should be classified as capital expenditures, except that
if such repair or replacement is of such a nature that it should be considered
under Generally Accepted Accounting Principles a deferred expense and spread
over a period of not more than ten (10) years, Operating Expenses for a year
shall include the proportionate share of such deferred expense appropriately
allocated to such year). Operating Expenses shall include the following, by way
of illustration only and not limitation: (1) all Taxes; (2) all insurance
premiums and other costs (including deductibles), including the cost of rental
insurance; (3) all license, permit and inspection fees; (4) all costs of
utilities, fuels and related services, including water, sewer, light, telephone,
power and steam connection, service and related charges; (5) all costs to
repair, maintain and operate heating, ventilating and air conditioning systems,
including preventive maintenance; (6) all janitorial, landscaping and security
services; (7) all wages, salaries, payroll taxes, fringe benefits and other
labor costs of employees who devote substantially all of his or her time to the
Building or Project, including the cost of workers’ compensation and disability
insurance; (8) all costs of operation, maintenance and repair of all parking
facilities and other common areas; (9) all supplies, materials, equipment and
tools; (10) dues, assessments and other expenses pursuant to any covenants,
conditions and restrictions, or any reciprocal easements, or any owner’s
association now or hereafter affecting the Project; (11) modifications to the
Building or the Project occasioned by Laws now or hereafter in effect; (12) the
total charges of any independent contractors employed in the care, operation,
maintenance, repair, leasing and cleaning of the Project, including landscaping,
roof maintenance, and repair, maintenance and monitoring of life-safety systems,
plumbing systems, electrical wiring and Project signage; (13) the cost of
accounting services necessary to compute the rents and charges payable by
tenants at the Project; (14) exterior window and exterior wall cleaning and
painting; (15) managerial and administrative expenses; (16) all costs in
connection with the exercise facility at the Project; (17) all costs and
expenses related to Landlord’s retention of consultants in connection with the
routine review, inspection, testing, monitoring, analysis and control of
Hazardous Material, and retention of consultants in connection with the clean-up
of Hazardous Material (to the extent not recoverable from a particular tenant of
the Project), and all costs and expenses related to the implementation of
recommendations made by such consultants concerning the use, generation,
storage, manufacture, production, storage, release, discharge, disposal or
clean-up of Hazardous Material on, under or about the Premises or the Project
(to the extent not recoverable from a particular tenant of the Project), but
only to the extent applicable to Tenant and its use of the Premises; (18) all
capital improvements made for the purpose of reducing or controlling other
Operating Expenses, and all other capital expenditures, but only as amortized
over such reasonable period as Landlord shall determine, together with interest
thereon; (19) all property management costs and fees, including all costs in
connection with the Project property management office; and (20) all fees or
other charges incurred in conjunction with voluntary or involuntary membership
in any energy conservation, air quality, environmental, traffic management or
similar organizations. Notwithstanding the foregoing, Operating Expenses shall
not include: (a) costs of alterations of space to be occupied by new or existing
tenants of the Project; (b) depreciation charges; (c) interest and principal
payments on loans (except for loans for capital expenditures or improvements
which Landlord is allowed to include in Operating Expenses as provided above);
(d) ground rental payments; (e) real estate brokerage and leasing commissions;
(f) advertising and marketing expenses; (g) costs of Landlord reimbursed by
insurance proceeds; (h) expenses incurred in negotiating leases of other tenants
in the Project or enforcing lease obligations of other tenants in the Project;
(i) Landlord’s or Landlord’s property manager’s corporate general

 

5



--------------------------------------------------------------------------------

overhead or corporate general administrative expenses; (j) costs of correcting
defects in or inadequacy of the initial design or construction of the Building
or Property; (k) costs of a capital nature, including, without limitation,
capital improvements, capital repairs, capital equipment and capital tools, all
as determined in accordance with generally acceptable accounting principles; (l)
any late fees, fines, penalties and interest on past due amounts incurred by
Landlord; (m) expenses directly resulting from the gross negligence or willful
misconduct of Landlord, its agents or employees; and (n) any cost (such as
repairs, improvements, electricity, special cleaning or overtime services) to
the extent such costs are expressly reimbursed to Landlord by tenants (as
opposed to partial reimbursement in the nature of rent escalation provisions) or
are separately charged to and payable by tenants.

 

“Operating Expenses” shall be reduced by all cash discounts, trade discounts or
quantity discounts received by Landlord or Landlord’s managing agent in the
purchase of any goods, utilities or services in connection with the operation of
the Property.

 

PHASE: Phase means any individual Phase of the Project, as more particularly
described in the definition of Project.

 

PHASE OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

 

PREMISES: The space located in the Buildings at the Suite Numbers listed in
Section 1.01(15) and depicted on Exhibit A attached hereto. The Premises shall
consist of 501 Chesapeake Drive (“Space A”), 220 Penobscot Drive (“Space B”) and
200 Penobscot Drive (“Space C”).

 

PROJECT or PROPERTY: As of the date hereof, the Project is known as Seaport
Centre and consists of those buildings (including the Building) whose general
location is shown on the Site Plan of the Project attached as Exhibit C, located
in Redwood City, California, associated vehicular and parking areas, landscaping
and improvements, together with the Land, any associated interests in real
property, and the personal property, fixtures, machinery, equipment, systems and
apparatus located in or used in conjunction with any of the foregoing. The
Project may also be referred to as the Property. As of the date hereof, the
Project is divided into Phase I and Phase II, which are generally designated on
Exhibit C, each of which may individually be referred to as a Phase. Landlord
reserves the right from time to time to add or remove buildings, areas and
improvements to or from a Phase or the Project, or to add or remove a Phase to
or from the Project. In the event of any such addition or removal which affects
the Total Rentable Area of the Project or a Phase, Landlord shall make a
corresponding recalculation and adjustment of any affected Tenant’s Rentable
Area and Tenant’s Share.

 

PROJECT OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

 

REAL PROPERTY: The Property excluding any personal property.

 

RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.

 

RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses.
The Rent Adjustments shall be determined and paid as provided in Article Four.

 

RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year. On or
before the Commencement Date and the beginning of each subsequent Adjustment
Year or with Landlord’s Statement (defined in Article Four), Landlord may
estimate and notify Tenant in writing of its estimate of Operating Expenses,
including Project Operating Expenses, Building Operating Expenses and Phase
Operating Expenses, and Tenant’s Share of each, for the applicable Adjustment
Year. The Rent Adjustment Deposit applicable for the calendar year in which the
Commencement Date occurs shall be the amount, if any, specified in Section
1.01(9). Nothing contained herein shall be construed to limit the right of
Landlord from time to time during any calendar year to revise its estimates of
Operating Expenses and to notify Tenant in writing thereof and of revision by
prospective adjustments in Tenant’s Rent Adjustment Deposit payable over the
remainder of such year. The last estimate by Landlord shall remain in effect as
the applicable Rent Adjustment Deposit unless and until Landlord notifies Tenant
in writing of a change.

 

6



--------------------------------------------------------------------------------

SECURITY DEPOSIT: The funds specified in Section 1.01(16), if any, deposited by
Tenant with Landlord as security for Tenant’s performance of its obligations
under this Lease.

 

TAXES: All federal, state and local governmental taxes, assessments (including
assessment bonds) and charges of every kind or nature, whether general, special,
ordinary or extraordinary, which Landlord shall pay or become obligated to pay
because of or in connection with the ownership, leasing, management, control or
operation of the Property or any of its components (including any personal
property used in connection therewith), which may also include any rental or
similar taxes levied in lieu of or in addition to general real and/or personal
property taxes. For purposes hereof, Taxes for any year shall be Taxes which are
assessed for any period of such year, whether or not such Taxes are billed and
payable in a subsequent calendar year. There shall be included in Taxes for any
year the amount of all fees, costs and expenses (including reasonable attorneys’
fees) paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes, but not to exceed any tax savings resulting from such
contest. Taxes for any year shall be reduced by the net amount of any tax refund
received by Landlord attributable to such year. If a special assessment payable
in installments is levied against any part of the Property, Taxes for any year
shall include only the installment of such assessment and any interest payable
or paid during such year. Taxes shall not include any federal or state
inheritance, general income, franchise, gift or estate taxes, except that if a
change occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.
In addition, Landlord shall be solely responsible for penalties or other charges
for late payment of taxes.

 

TENANT ADDITIONS: Collectively, Tenant Work and Tenant Alterations, but not
including Tenant’s Personal Property.

 

TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant after the date hereof, whether
prior to or after the Commencement Date.

 

TENANT DELAY: (intentionally omitted)

 

TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy.

 

TENANT’S BUILDING SHARE: The share as specified in Section 1.01(18) and Section
4.01.

 

TENANT’S PERSONAL PROPERTY: All movable personal property of Tenant and Tenant’s
trade fixtures (including without limitation, any autoclaves, hoods, animal
facility, fermentors, casework, cold rooms, generators, equipment, furniture,
furnishings, telephone equipment, and cabling for any of the foregoing), the
costs of which were not paid for by any portion of Landlord’s Contribution.

 

TENANT’S PHASE: Phase I.

 

TENANT’S PHASE SHARE: The share as specified in Section 1.01(18) and Section
4.01.

 

TENANT’S PROJECT SHARE: The share as specified in Section 1.01(18) and Section
4.01.

 

TENANT’S RENTABLE AREA OF THE BUILDING: The amount of square footage set forth
in Section 1.01(11)

 

TENANT’S RENTABLE AREA OF THE PREMISES: The amount of square footage set forth
in Section 1.01(10).

 

7



--------------------------------------------------------------------------------

TENANT’S SHARE: Shall mean collectively, Tenant’s respective shares of the
respective categories of Operating Expenses, as provided in Section 1.01(18) and
Section 4.01.

 

TERM: The term of this Lease commencing on the Commencement Date and expiring on
the Expiration Date.

 

TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.

 

TOTAL RENTABLE AREA OF BUILDING 3: The amount of square footage set forth in
Section 1.01(14).

 

TOTAL RENTABLE AREA OF BUILDING 4: The amount of square footage set forth in
Section 1.01(15).

 

TOTAL RENTABLE AREA OF PHASE I: The amount of square footage set forth in
Section 1.01(12)

 

TOTAL RENTABLE AREA OF THE PROJECT: The amount of square footage set forth in
Section 1.01(13), which represents the sum of the rentable area of all space
intended for occupancy in the Project.

 

WORKLETTER: (intentionally omitted)

 

ARTICLE TWO

PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING

 

2.01   LEASE OF PREMISES

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.

 

2.02   TERM

 

The Commencement Date shall be February 1, 2004 and Landlord shall deliver
possession of (a) Space A on December 10, 2003 (the “First Delivery Date”); (b)
Space B on February 1, 2004 (the “Second Delivery Date”); and (c) Space C on
February 25, 2005 (the “Third Delivery Date”) for the purposes of performing the
Tenant Work.

 

2.03   FAILURE TO GIVE POSSESSION

 

Tenant acknowledges that it currently has possession of Space A pursuant to its
affiliation with the current subtenant of said Space A, however, Tenant’s right
to do any Tenant Work (as hereinafter defined) in Space A prior to the First
Delivery Date is contingent upon Landlord obtaining the prior written consent of
Cygnus, Inc., the current tenant of Space A. If the Landlord shall be unable to
give direct possession of Space A on the First Delivery Date or Space B on the
Second Delivery Date by reason of the following: (i) the holding over or
retention of possession of any tenant, tenants or occupants, or (ii) for any
other reason, then Landlord shall not be subject to any liability for the
failure to give possession on said date. Under such circumstances the
Commencement Date shall be delayed by a number of days equal to the days of
delay in Landlord’s delivery of possession to Tenant. No such failure to give
possession on the First Delivery Date or the Second Delivery Date shall affect
the validity of this Lease or the obligations of the Tenant hereunder.

 

If the Landlord shall be unable to give possession of Space C on the Third
Delivery Date by reason of the following: (i) the holding over or retention of
possession of any tenant, tenants or occupants, or (ii) for any other reason,
then Landlord shall not be subject to any liability for the failure to give
possession on said date. Under such circumstances the increase in Monthly Base
Rent scheduled for June 1, 2005 pursuant to the provisions of Section 1.01(8) of
this Lease with respect only to the increased square footage (and not the rate
for the then current square footage) shall be delayed by a number of days equal
to the days of delay in Landlord’s delivery of possession to Tenant. No such
failure to give possession on the Third Delivery Date shall affect the validity
of this Lease or the obligations of the Tenant hereunder.

 

8



--------------------------------------------------------------------------------

2.04   AREA OF PREMISES

 

Landlord and Tenant agree that for all purposes of this Lease Tenant’s Rentable
Area of the Premises, Tenant’s Rentable Area of the Building, the Total Rentable
Area of Phase I, the Total Rentable Area of the Project, the Total Rentable Area
of Building 3 and the Total Rentable Area of Building 4 as set forth in Article
One are controlling, and are not subject to revision after the date of this
Lease.

 

2.05   CONDITION OF PREMISES

 

  (a)   Tenant acknowledges and agrees that (i) Tenant has been afforded ample
opportunity to inspect the Premises, the Building and the Project, and has
investigated their condition to the extent Tenant desires to do so; (ii) Tenant
hereby agrees that this Lease is of the Premises in its “AS IS” condition; (iii)
no representation regarding the condition of the Premises or the Building or the
Project has been made by or on behalf of Landlord; (iv) Landlord has no
obligation to remodel or to make any repairs, alterations or improvements to the
Premises, Building or the Project in connection with Tenant’s initial occupancy
or provide Tenant any allowance for any work by Tenant, except for the
Landlord’s Contribution as provided below; (v) the Premises shall be delivered
in an AS IS condition, including the improvements in place as of the Maxygen
Termination Date (as hereinafter defined), a list of such improvements is
attached hereto as Exhibit E and the property of Landlord; and (vi) there is no
Workletter for this Lease.

 

  (b)   Landlord’s Contribution means

 

  (i)   an amount up to a maximum of Four Hundred Thousand and No/100 Dollars
($400,000.00) (the “First Contribution”) to reimburse Tenant for the actual
costs of design, plan review, obtaining all approvals and permits, and
construction of Tenant Work in Space A and Space B in order to refurbish Space A
and Space B so that (x) approximately 60% of the space is laboratory space, (y)
40% of the space feet is office space and (z) demising walls acceptable to
Landlord (in its sole discretion) are constructed between Space B and Space C in
the event that a third party, unrelated to Tenant leases or subleases Space C
prior to the Third Delivery Date, and shall be payable as provided below. Tenant
shall use a portion of the Contribution [no less than One Hundred Thousand and
No/100 Dollars ($100,000.00)] for Work done in Space A and portion of the
Contribution [no less than One Hundred Thousand and No/100 Dollars
($100,000.00)] for Work done in Space B; and

 

  (ii)   an amount up to a maximum of Eighty Thousand and No/100 Dollars
($80,000.00) (the “Second Contribution”) to reimburse Tenant for the actual
costs of design, plan review, obtaining all approvals and permits, and
construction of Tenant Work in Space C as is necessary to refurbish Space C.

 

In no event shall Landlord’s Contribution be used to reimburse any costs of
designing, procuring or installing in the Premises Tenant’s Personal Property,
and the cost of such Tenant’s Personal Property shall be paid by Tenant.
Landlord’s Contribution shall be payable by Landlord to Tenant no more often
than monthly for costs based upon the percentage of work completed prior to the
date of the request for payment and any balance so payable shall be paid within
30 days after Landlord’s receipt of Tenant’s request for payment. In each such
request, Tenant shall submit to Landlord copies of all invoices and Tenant shall
certify that it has paid such invoices, that such request represents costs
reimbursable to Tenant for work performed prior to the date of the request, that
there are no known mechanic’s or materialmen’s liens outstanding at the date of
a request, that there is no known basis for the filing of any mechanic’s or
materialmen’s liens relating to the work, and that waivers from all
subcontractors, mechanics and materialmen have been obtained in such form as to
constitute an effective waiver of lien under the laws of the State of
California. Tenant shall provide Landlord copies of such waivers.
Notwithstanding the foregoing, Tenant shall not request an advance of a portion
of Landlord’s Contribution in an amount which is less than

 

9



--------------------------------------------------------------------------------

$50,000 unless such advance is the final advance to be made hereunder, or Tenant
has not requested an advance in the past 60 days. Tenant shall keep full and
correct accounts and shall exercise such control as may be necessary or
appropriate for the proper financial management of the construction of Tenant
Work separately identified as to each of Space A, Space B and Space C or, if the
work is done under separate contracts or in smaller separate identifiable
segments or phases, then upon completion of and with respect to each separate
contract or phase). The final payment of Landlord’s Contribution shall be paid
to Tenant within 30 days after the later of final completion of the Tenant Work
and Landlord’s receipt of (i) a certificate of occupancy (if applicable), (ii)
final as-built plans and specifications, (iii) full, final, unconditional lien
releases, and (iv) reasonable substantiation of costs incurred by Tenant with
respect to the Tenant Work. Tenant must prior to expiration of nine months after
the Commencement Date submit written request with the items required above for
disbursement or reimbursement for any reimbursable costs out of the Landlord’s
Contribution, and to the extent of any funds for which request has not been made
prior to that date or if and to the extent that the reimbursable costs of the
Tenant Work are less than the amount of Landlord’s Contribution, then Landlord
shall retain the unapplied or unused balance of the Landlord’s Contribution and
shall have no obligation or liability to Tenant with respect to such excess. If
the costs of completing the Tenant Work exceeds the First Contribution or the
Second Contribution, Tenant shall pay all such costs. After completion of Tenant
Work, Tenant shall provide Landlord with a reasonably detailed breakdown of the
allocation of the Landlord’s Contribution. Until the expiration of eighteen (18)
months after Tenant delivers to Landlord the final request for payment of
Landlord’s Contribution, Landlord, through its Building manager, employees
and/or independent accounting firm, shall be afforded reasonable access at the
Premises from time to time during normal business hours after reasonable advance
written or oral notice, to Tenant’s records, books, correspondence,
instructions, drawings, receipts, invoices, purchase orders, agreements
(including with contractors, subcontractors and suppliers), vouchers and other
information relating to Tenant Work and the use of Landlord’s Contribution for
the purpose of reviewing, auditing and/or copying such material. Such copying
and inspection shall be at Landlord’s sole cost.

 

(c) Tenant’s cost of the Tenant Work shall include a fee of two percent (2%) of
Landlord’s Contribution which shall be retained by Landlord as compensation for
supervising the Tenant Work (“Landlord’s Construction Management Fee”).

 

(d) Tenant shall be responsible for the suitability for the Tenant’s needs and
business of the design and function of all Tenant Work and for its construction
in compliance with all Law as applicable and as interpreted at the time of
construction of the Tenant Work, including all building codes and the ADA (as
defined in the Lease). Tenant, through its architects and/or space planners
(“Tenant’s Architect”), shall prepare all architectural plans and
specifications, and engineering plans and specifications, for the real property
improvements to be constructed by Tenant in the Premises in sufficient detail to
be submitted for approval by Landlord to the extent required pursuant to Article
Nine of the Lease and to be submitted by Tenant for governmental approvals and
building permits and to serve as the detailed construction drawings and
specifications for the contractor, and shall include, among other things, all
partitions, doors, heating, ventilating and air conditioning installation and
distribution, ceiling systems, light fixtures, plumbing installations,
electrical installations and outlets, telephone installations and outlets, any
other installations required by Tenant, fire and life-safety systems, wall
finishes and floor coverings, whether to be newly installed or requiring changes
from the as-is condition of the Premises as of the date of execution of the
Lease. Tenant shall be responsible for the oversight, supervision and
construction of all Tenant Work in compliance with this Lease, including
compliance with all Law as applicable and as interpreted at the time of
construction, including all building codes and the ADA.

 

(e) Tenant hereby acknowledges that all improvements installed in the Premises
by Tenant under this Section 2.05 shall, without compensation or credit to
Tenant, become part of the Premises and the property of Landlord at the time of
their installation and shall remain in the Premises, unless pursuant to an
agreement between the parties hereto, Tenant may remove them or is required to
remove them at Landlord’s request.

 

10



--------------------------------------------------------------------------------

2.06   COMMON AREAS & PARKING

 

(a) Right to Use Common Areas. Tenant shall have the non-exclusive right, in
common with others, to the use of any common entrances, ramps, drives and
similar access and serviceways and other Common Areas in the Project. The rights
of Tenant hereunder in and to the Common Areas shall at all times be subject to
the rights of Landlord and other tenants and owners in the Project who use the
same in common with Tenant, and it shall be the duty of Tenant to keep all the
Common Areas free and clear of any obstructions created or permitted by Tenant
or resulting from Tenant’s operations. Tenant shall not use the Common Areas or
common facilities of the Building or the Project, including the Building’s
electrical room, parking lot or trash enclosures, for storage purposes. Nothing
herein shall affect the right of Landlord at any time to remove any persons not
authorized to use the Common Areas or common facilities from such areas or
facilities or to prevent their use by unauthorized persons.

 

Tenant shall in addition have the nonexclusive right, in common with Landlord
and any tenant or other user of all or any portion of the remainder of Building
3 (the “Adjacent Space”) to use the area designated on Exhibit A-1 as the common
areas (“Building Common Areas”). In addition to Tenant’s obligations as set
forth in this Lease, Tenant shall repair and maintain the Building Common Areas
and keep the Building Common Areas clean at all times, the cost thereof to be
shared between Tenant and any other tenant in Building 3 (“Adjacent Tenant”),
based on relative square footage leased from Landlord under the applicable
leases. Landlord agrees to provide in any lease with an Adjacent Tenant, that
such Adjacent Tenant shall reimburse Tenant for the Adjacent Tenant’s share of
such repair, maintenance and cleaning costs incurred by Tenant for the Building
Common Areas pursuant to this paragraph. Tenant shall be solely responsible for
collecting any amounts owed for such costs directly from the Adjacent Tenants.

 

(b) Changes in Common Areas. Landlord reserves the right, at any time and from
time to time to (i) make alterations in or additions to the Common Areas or
common facilities of the Project, including constructing new buildings or
changing the location, size, shape or number of the driveways, entrances,
parking spaces, parking areas, loading and unloading areas, landscape areas and
walkways, (ii) designate property to be included in or eliminate property from
the Common Areas or common facilities of the Project, (iii) close temporarily
any of the Common Areas or common facilities of the Project for maintenance
purposes, and (4) use the Common Areas and common facilities of the Project
while engaged in making alterations in or additions and repairs to the Project;
provided, however, that reasonable access to the Premises and parking at or near
the Project remains available and that any closure of Common Areas shall be for
the minimum amount of time necessary.

 

(c) Parking. During the Term, Tenant shall have the right to use the number of
Parking Spaces specified in Section 1.01(18) for parking on an unassigned basis
on that portion of the Project designated by Landlord from time to time for
parking. Tenant acknowledges and agrees that the parking spaces in the Project’s
parking facility may include a mixture of spaces for compact vehicles as well as
full-size passenger automobiles, and that Tenant shall not use parking spaces
for vehicles larger than the striped size of the parking spaces. Tenant shall
not park any vehicles at the Project overnight. Tenant shall comply with any and
all parking rules and regulations if and as from time to time established by
Landlord and delivered to Tenant. Tenant shall not allow any vehicles using
Tenant’s parking privileges to be parked, loaded or unloaded except in
accordance with this Section, including in the areas and in the manner
designated by Landlord for such activities. If any vehicle is using the parking
or loading areas contrary to any provision of this Section, Landlord shall have
the right, in addition to all other rights and remedies of Landlord under this
Lease, to remove or tow away the vehicle without prior notice to Tenant, and the
cost thereof shall be paid to Landlord within ten (10) days after notice from
Landlord to Tenant.

 

ARTICLE THREE

RENT

 

Tenant agrees to pay to Landlord at the first office specified in Section
1.01(2), or to such other persons, or at such other places designated by
Landlord, without any prior demand therefor in immediately available funds and
without any deduction or offset whatsoever, Rent, including Monthly Base Rent
and Rent Adjustments in accordance with Article Four, during the Term. Monthly
Base Rent shall be paid monthly in advance on the first day of each month of the
Term, except that the first installment of Monthly Base Rent shall be paid by
Tenant to Landlord concurrently with execution of this Lease. Monthly Base Rent
shall be prorated for partial months within the Term. Unpaid Rent shall bear
interest at the Default Rate from the date due until paid. Tenant’s covenant to
pay Rent shall be independent of every other covenant in this Lease.

 

11



--------------------------------------------------------------------------------

ARTICLE FOUR

OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS

 

4.01   TENANT’S SHARE OF OPERATING EXPENSES

 

Tenant shall pay Tenant’s Share of Operating Expenses in the respective shares
of the respective categories of Operating Expenses as set forth below.

 

(a) Tenant’s Project Share of Project Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises for
the building(s) in which the Premises is located by the rentable square footage
of the Project and as of the date hereof equals the percentage set forth in
Section 1.01(16);

 

(b) Tenant’s Building Share of Building Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises
respectively for each building in which the Premises is located by the total
rentable square footage of such building and as of the date hereof equals the
percentage set forth in Section 1.01(16);

 

(c) Tenant’s Phase Share of Phase Operating Expenses, which is the percentage
obtained by dividing the aggregate rentable square footage of the Premises
located in Tenant’s Phase by the total rentable square footage of Tenant’s Phase
and as of the date hereof equals the percentage set forth in Section 1.01(16);

 

(d) Project Operating Expenses shall mean all Operating Expenses that are not
included as Phase Operating Expenses (defined below) and that are not either
Building Operating Expenses or operating expenses directly and separately
identifiable to the operation, maintenance or repair of any other building
located in the Project, but Project Operating Expenses includes operating
expenses allocable to any areas of the Building or any other building during
such time as such areas are made available by Landlord for the general common
use or benefit of all tenants of the Project, and their employees and invitees,
or the public, as such areas currently exist and as they may be changed from
time to time;

 

(e) Building Operating Expenses shall mean Operating Expenses that are directly
and separately identifiable to each building in which the Premises or part
thereof is located;

 

(f) Phase Operating Expenses shall mean Operating Expenses that Landlord may
allocate to a Phase as directly and separately identifiable to all buildings
located in the Phase (including but not limited to the Building) and may include
Project Operating Expenses that are separately identifiable to a Phase;

 

(g) Landlord shall have the right to reasonably allocate a particular item or
portion of Operating Expenses as any one of Project Operating Expenses, Building
Operating Expenses or Phase Operating Expenses; however, in no event shall any
portion of Building Operating Expenses, Project Operating Expenses or Phase
Operating Expenses be assessed or counted against Tenant more than once; and

 

(h) Notwithstanding anything to the contrary contained in this Section 4.01, as
to each specific category of Operating Expense which one or more tenants of the
Building either pays directly to third parties or specifically reimburses to
Landlord (for example, separately contracted janitorial services or property
taxes directly reimbursed to Landlord), then, on a category by category basis,
the amount of Operating Expenses for the affected period shall be adjusted as
follows: (1) all such tenant payments with respect to such category of expense
and all of Landlord’s costs reimbursed thereby shall be excluded from Operating
Expenses and Tenant’s Building Share, Tenant’s Phase Share or Tenant’s Project
Share, as the case may be, for such category of Operating Expense shall be
adjusted by excluding the square footage of all such tenants, and (2) if Tenant
pays or directly reimburses Landlord for such category of Operating Expense,
such category of Operating Expense shall be excluded from the determination of
Operating Expenses for the purposes of this Lease.

 

12



--------------------------------------------------------------------------------

4.02   RENT ADJUSTMENTS

 

Tenant shall pay to Landlord Rent Adjustments with respect to each Adjustment
Year as follows:

 

(a) The Rent Adjustment Deposit representing Tenant’s Share of Landlord’s
estimate of Operating Expenses, as described in Section 4.01, for the applicable
Adjustment Year (or portion thereof) monthly during the Term with the payment of
Monthly Base Rent, except the first installment which shall be paid by Tenant to
Landlord concurrently with execution of this Lease; and

 

(b) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.02.

 

4.03   STATEMENT OF LANDLORD

 

Within one hundred twenty (120) days after the end of each calendar year or as
soon thereafter as reasonably possible, Landlord will furnish Tenant a statement
(“Landlord’s Statement”) showing the following:

 

(a) Operating Expenses for the last Adjustment Year showing in reasonable detail
the actual Operating Expenses categorized among Project Operating Expenses,
Building Operating Expenses and Phase Operating Expenses for such period and
Tenant’s Share of each as described in Section 4.01 above;

 

(b) The amount of Rent Adjustments due Landlord for the last Adjustment Year,
less credit for Rent Adjustment Deposits paid, if any; and

 

(c) Any change in the Rent Adjustment Deposit due monthly in the current
Adjustment Year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement.

 

Tenant shall pay to Landlord within ten (10) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder. No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this Section
4.02. Landlord’s failure to deliver Landlord’s Statement or to compute the
amount of the Rent Adjustments shall not constitute a waiver by Landlord of its
right to deliver such items nor constitute a waiver or release of Tenant’s
obligations to pay such amounts. The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year. During the last
complete calendar year or during any partial calendar year in which the Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which may not be finally determined until after the termination
of this Lease. Tenant’s obligation to pay Rent Adjustments survives the
expiration or termination of the Lease. Notwithstanding the foregoing, in no
event shall the sum of Monthly Base Rent and the Rent Adjustments be less than
the Monthly Base Rent payable.

 

4.04   BOOKS AND RECORDS

 

Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of thirty (30) days following the date upon
which Landlord’s Statement is delivered to Tenant, to

 

13



--------------------------------------------------------------------------------

examine the Landlord’s books and records with respect to the items in the
foregoing statement of Operating Expenses and Taxes during normal business
hours, upon written notice, delivered at least three (3) business days in
advance. If Tenant does not object in writing to Landlord’s Statement within
sixty (60) days of Tenant’s receipt thereof, specifying the nature of the item
in dispute and the reasons therefor, then Landlord’s Statement shall be
considered final and accepted by Tenant. Any amount due to the Landlord as shown
on Landlord’s Statement, whether or not disputed by Tenant as provided herein
shall be paid by Tenant when due as provided above, without prejudice to any
such written exception.

 

In the event such audit discloses (i) errors made during the prior calendar year
which, when totaled, established that the sum overcharged to and paid by Tenant
exceeds five percent (5%) of the actual (as distinguished from estimated) amount
of Tenant’s Share of Operating Expenses and Taxes, Tenant’s costs of the audit
shall be paid by Landlord, or (ii) no errors or an error which equals or is less
than five percent (5%), Tenant’s costs of the audit shall be paid by Tenant. If
the audit determines that any sums are due and owing Tenant, such sums shall be
credited to the next payment of Rent unless the Lease has been terminated, in
such event Landlord shall promptly pay Tenant such amount.

 

Tenant acknowledges and agrees that it is a condition of Tenant’s right to
conduct an audit pursuant to the foregoing, that Tenant and/or its
representative, prior to commencement of such audit, execute a confidentiality
agreement whereby Tenant and/or its representative agree to keep confidential
and not disclose to any other party ( other than Tenant’s employees involved in
such audit, and other professionals directly involved in the audit or results
thereof) the results of any such audit or any action taken by Landlord in
response thereto, except if required to disclose such information as required by
applicable law or court order.

 

4.05   TENANT OR LEASE SPECIFIC TAXES

 

In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto: (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or (b)
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant’s personal
property or trade fixtures located in the Premises or in any storeroom or any
other place in the Premises or the Property, or the areas used in connection
with the operation of the Property, it being the intention of Landlord and
Tenant that, to the extent possible, Tenant shall cause such taxes on personal
property or trade fixtures to be billed to and paid directly by Tenant; (d)
resulting from Tenant Work or Tenant Alterations to the Premises, whether title
thereto is in Landlord or Tenant; or (e) upon this transaction. Taxes paid by
Tenant pursuant to this Section 4.05 shall not be included in any computation of
Taxes as part of Operating Expenses.

 

ARTICLE FIVE

SECURITY DEPOSIT

 

5.01   CASH DEPOSIT

 

(a) Tenant shall pay Landlord, concurrently with execution of this Lease, in
immediately available funds the amount of the Security Deposit specified in
Section 1.01(14) as security (“Security”) for the full and faithful performance
by Tenant of each and every term, provision, covenant, and condition of this
Lease. If Tenant fails timely to perform any of the terms, provisions, covenants
and conditions of this Lease or any other document executed by Tenant in
connection with this Lease, including, but not limited to, the payment of any
Rent or the repair of damage to the Premises caused by Tenant (excluding normal
wear and tear) then Landlord may use, apply, or retain the whole or any part of
the Security for the payment of any such Rent not paid when due, for the cost of
repairing such damage, for the cost of cleaning the Premises, for the payment of
any other sum which Landlord may expend or may be required to expend by reason
of Tenant’s failure to perform, and otherwise for compensation of Landlord for
any

 

14



--------------------------------------------------------------------------------

other loss or damage to Landlord occasioned by Tenant’s failure to perform,
including, but not limited to, any loss of future Rent and any damage or
deficiency in the releting of the Premises (whether such loss, damages or
deficiency accrue before or after summary proceedings or other reentry by
Landlord) and the amount of the unpaid past Rent, future Rent loss, and all
other losses, costs and damages, that Landlord would be entitled to recover if
Landlord were to pursue recovery under Section 11.02(b) or (c) of this Lease. If
Landlord so uses, applies or retains all or part of the Security, Tenant shall
within five (5) business days after demand pay or deliver to Landlord in
immediately available funds the sum necessary to replace the amount used,
applied or retained, except as specified in (c) below. If Tenant shall fully and
faithfully comply with all of Tenant’s terms, provisions, covenants and
conditions of this Lease, the Security (except any amount retained for
application by Landlord as provided herein) shall be returned or paid over to
Tenant no later than forty-five (45) days after the latest of: (i) the
Termination Date; (ii) the removal of Tenant from the Premises; (iii) the
surrender of the Premises by Tenant to Landlord in accordance with this Lease;
or (iv) the date Rent Adjustments owed pursuant to this Lease have been computed
by Landlord and paid by Tenant. Provided, however, in no event shall any such
return be construed as an admission by Landlord that Tenant has performed all of
its obligations hereunder.

 

(b) The Security shall not be deemed an advance rent deposit or an advance
payment of any kind, or a measure of Landlord’s damages with respect to Tenant’s
failure to perform, nor shall any action or inaction of Landlord with respect to
it be a waiver of, or bar or defense to, enforcement of any right or remedy of
Landlord. Landlord shall not be required to keep the Security separate from its
general funds and shall not have any fiduciary or other duties concerning the
Security except as set forth in this Section. Tenant shall not be entitled to
any interest on the Security. In the event of any sale, lease or transfer of
Landlord’s interest in the Building, Landlord shall have the right to transfer
the Security, or balance thereof, to the vendee, transferee or lessee and any
such transfer shall release Landlord from all liability for the return of the
Security. Tenant thereafter shall look solely to such vendee, transferee or
lessee for the return or payment of the Security. Tenant shall not assign or
encumber or attempt to assign or encumber the Security or any interest in it and
Landlord shall not be bound by any such assignment, encumbrance, attempted
assignment or attempted encumbrance, and regardless of one or more assignments
of this Lease, Landlord may return the Security to the original Tenant without
liability to any assignee. Tenant hereby waives any and all rights of Tenant
under the provisions of Section 1950.7 of the California Civil Code or other
Law, now or hereafter enacted, regarding security deposits.

 

(c) Notwithstanding anything to the contrary contained in the foregoing, the
following provisions shall apply to the Security Deposit: Within thirty (30)
days following the last day of the twenty fourth (24th) month of the Term,
Landlord shall return to Tenant the sum of $45,000 of the Security Deposit
(“First Return”), provided that at the time of such First Return, Tenant shall
not be in Default under the Lease. The First Return shall be paid to Tenant by
cash or check. Within thirty (30) days following the last day of the thirty
sixth (36th) month of the Term, Landlord shall return to Tenant the sum of
$45,000 of the Security Deposit (“Second Return”), provided that at the time of
such Second Return, Tenant shall not be in Default under the Lease. The Second
Return shall be paid to Tenant by cash or check. Within thirty (30) days
following the last day of the forty eighth (48th) month of the Term, Landlord
shall return to Tenant the sum of $45,000 of the Security Deposit (“Third
Return”), provided that at the time of such Third Return, Tenant shall not be in
Default under the Lease. The Third Return shall be paid to Tenant by cash or
check. Within thirty (30) days following the last day of the sixtieth (60th)
month of the Term, Landlord shall return to Tenant the sum of $45,000 of the
Security Deposit (“Fourth Return”), provided that at the time of such Fourth
Return, Tenant shall not be in Default under the Lease. The Fourth Return shall
be paid to Tenant by cash or check. Within thirty (30) days following the last
day of the seventy second (72nd) month of the Term, Landlord shall return to
Tenant the sum of $45,000 of the Security Deposit (“Fifth Return”), provided
that at the time of such Fifth Return, Tenant shall not be in Default under the
Lease. The Fifth Return shall be paid to Tenant by cash or check.

 

15



--------------------------------------------------------------------------------

5.02   LETTER OF CREDIT

 

Notwithstanding anything to the contrary contained herein, Tenant shall have the
option to deliver to Landlord a Letter of Credit (as set forth below) in lieu of
the Security Deposit set forth in Section 5.01 above. If Tenant elects to post a
Letter of Credit in lieu of the Security Deposit, then the following shall
apply:

 

(a) No later than February 1, 2004, Tenant shall deliver to Landlord the Letter
of Credit described below as security for Tenant’s performance of all of
Tenant’s covenants and obligations under this Lease; provided, however, that
neither the Letter of Credit nor any Letter of Credit Proceeds (as defined
below) shall be deemed an advance rent deposit or an advance payment of any
other kind, or a measure of Landlord’s damages upon Tenant’s default. The Letter
of Credit shall be maintained in effect from the date thereof through January
31, 2011 (the “LOC Expiration Date”), and provided that on the LOC Expiration
Date, Tenant shall not be in Default, Landlord shall return to Tenant the Letter
of Credit and any Letter of Credit Proceeds then held by Landlord (other than
those held for application by Landlord on account of a Default as provided
below). Landlord shall not be required to segregate the Letter of Credit
Proceeds from its other funds and no interest shall accrue or be payable to
Tenant with respect thereto. Landlord may (but shall not be required to) draw
upon the Letter of Credit and use the proceeds therefrom (the “Letter of Credit
Proceeds”) or any portion thereof to cure any Default under this Lease, it being
understood that any use of the Letter of Credit Proceeds shall not constitute a
bar or defense to any of Landlord’s remedies set forth in this Lease. In such
event and upon written notice from Landlord to Tenant specifying the amount of
the Letter of Credit Proceeds so utilized by Landlord and the particular purpose
for which such amount was applied, Tenant shall immediately deliver to Landlord
an amendment Letter of Credit or a replacement Letter of Credit in an amount
equal to the difference between the amount of the required Letter of Credit and
the amount so expended. Tenant’s failure to deliver such amendment to the Letter
of Credit or replacement Letter of Credit to Landlord within five (5) business
days of Landlord’s notice shall constitute a Default hereunder. If Tenant is not
in Default on the LOC Expiration Date, within forty-five (45) days after such
date, Landlord shall return to Tenant the Letter of Credit or the balance of the
Letter of Credit Proceeds then held by Landlord; provided, however, that in no
event shall any such return be construed as an admission by Landlord that Tenant
has performed all of its obligations hereunder. No purchaser at any judicial or
private foreclosure sale of the Real Property or any portion thereof, shall be
responsible to Tenant for such Letter of Credit or any Letter of Credit Proceeds
unless such holder or purchaser shall have actually received the same.

 

(b) As used herein, Letter of Credit shall mean an unconditional, irrevocable
letter of credit (hereinafter referred to as the “Letter of Credit”) issued by
the San Francisco Bay Area office of a major national bank satisfactory to
Landlord (the “Bank”), naming Landlord as beneficiary, in the initial amount of
Four Hundred Fifty Thousand and No/100 Dollars ($450,000.00). The Letter of
Credit shall be for not less than a one-year term and shall provide that (i)
Landlord may make partial and multiple draws upon the Letter of Credit up to the
full amount thereof, as determined by Landlord, (ii) the Bank will pay to
Landlord the amount of such draw upon receipt by the Bank of a sight draft
signed by Landlord, together with a written certification from Landlord that
Tenant is in Default, (iii) Landlord is therefore entitled to draw such amount;
and (iv) in the event of Landlord’s assignment or other transfer of its interest
in this Lease, the Letter of Credit shall be freely transferable by Landlord,
without charge and without recourse, to the assignee or transferee of such
interest and the Bank shall confirm the same to Landlord and such assignee or
transferee. In the event that the Bank shall fail to notify Landlord that the
Letter of Credit will be renewed for at least one (1) year beyond the then
applicable expiration date, and Tenant shall not have delivered to Landlord, at
least thirty (30) days prior to the relevant annual expiration date, a
replacement Letter of Credit in the amount required hereunder and otherwise
meeting the requirements set forth above, then Landlord shall be entitled to
draw on the Letter of Credit as provided above, and shall hold the proceeds of
such draw as Letter of Credit Proceeds pursuant to Section 5.02(a) above.

 

(c) Notwithstanding anything to contrary contained herein, if Tenant is not in
Default under the Lease on February 1, 2006, the replacement Letter of Credit
may be issued in the amount of Four Hundred Five Thousand and No/100 Dollars
($405,000.00). If Tenant is not in Default under the Lease on February 1, 2007,
the replacement Letter of Credit may be issued in the amount of Three Hundred
Sixty Thousand and No/100 Dollars ($360,000.00). If Tenant is not in Default
under the Lease on February 1, 2008, the replacement Letter of Credit may be
issued in the amount of Three Hundred Fifteen Thousand and No/100 Dollars
($315,000.00). If Tenant is not in Default under the Lease on February 1, 2009,
the replacement Letter of Credit may be issued in the amount of Two Hundred
Seventy Thousand and No/100 Dollars ($270,000.00). If Tenant is not in Default
under the Lease on February 1, 2010, the replacement Letter of Credit may be
issued in the amount of Two Hundred Twenty Five Thousand and No/100 Dollars
($225,000.00).

 

16



--------------------------------------------------------------------------------

(d) The cost of the Letter of Credit shall be paid by Tenant.

 

If Tenant shall fully and faithfully comply with all the terms, provisions,
covenants, and conditions of this Lease, the Letter of Credit, or any balance
thereof, shall be returned to Tenant after the following:

 

  (i)   the expiration or earlier termination of the Term of this Lease;

 

  (ii)   the removal of Tenant and its property from the Premises;

 

  (iii)   the surrender of the Premises by Tenant to Landlord in accordance with
this Lease; and

 

  (iv)   the payment by Tenant of any outstanding Rent, including, without
limitation, all Rent Adjustments due pursuant to the Lease as computed by
Landlord.

 

If Tenant fails timely to perform any obligation under this Article Five, such
breach shall constitute a Default by Tenant under this Lease without any right
to or requirement of any further notice or cure period under any other Article
of this Lease, except such notice and cure period expressly provided under this
Article Five.

 

ARTICLE SIX

UTILITIES & SERVICES

 

6.01   LANDLORD’S GENERAL SERVICES

 

Landlord shall provide maintenance and services as provided in Article Eight.

 

6.02   TENANT TO OBTAIN & PAY DIRECTLY

 

(a) Tenant shall be responsible for and shall pay promptly all charges for gas,
electricity, sewer, heat, light, power, telephone, refuse pickup (to be
performed on a regularly scheduled basis so that accumulated refuse does not
exceed the capacity of Tenant’s refuse bins), janitorial service and all other
utilities, materials and services furnished directly to or used by Tenant in, on
or about the Premises, together with all taxes thereon. Tenant shall contract
directly with the providing companies for such utilities and services.

 

(b) Notwithstanding any provision of the Lease to the contrary, without, in each
instance, the prior written consent of Landlord, as more particularly provided
in Article Nine, Tenant shall not make any alterations or additions to the
electric or gas equipment or systems or other Building systems. Tenant’s use of
electric current shall at no time exceed the capacity of the wiring, feeders and
risers providing electric current to the Premises or the Building. The consent
of Landlord to the installation of electric equipment shall not relieve Tenant
from the obligation to limit usage of electricity to no more than such capacity.

 

6.03   TELEPHONE SERVICES

 

All telegraph, telephone, and communication connections which Tenant may desire
to construct or install outside the Premises shall be subject to Landlord’s
prior written approval, in Landlord’s sole discretion, and the location of all
wires and the work in connection therewith shall be performed by contractors
reasonably approved by Landlord and shall be subject to the direction of
Landlord, except that such approval is not required as to Tenant’s cabling from
the Premises in a route designated by Landlord to any telephone cabinet or panel
provided for Tenant’s connection to the telephone cable serving the Building, so
long as Tenant’s equipment does not require connections different than or
additional to those to the telephone cabinet or panel provided. As to any such
connections or work outside the Premises requiring Landlord’s approval, Landlord
reserves the right to designate and control the entity or entities providing
telephone or other communication cable installation, removal, repair and
maintenance outside the Premises and to

 

17



--------------------------------------------------------------------------------

restrict and control access to telephone cabinets or panels. In the event
Landlord designates a particular vendor or vendors to provide such cable
installation, removal, repair and maintenance for the Building, Tenant agrees to
abide by and participate in such program. Tenant shall be responsible for and
shall pay all costs incurred in connection with the installation of telephone
cables and communication wiring in the Premises, including any hook-up, access
and maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables; and there shall be included in Operating Expenses for
the Building all installation, removal, hook-up or maintenance costs incurred by
Landlord in connection with telephone cables and communication wiring serving
the Building which are not allocable to any individual users of such service but
are allocable to the Building generally. If Tenant fails to maintain all
telephone cables and communication wiring in the Premises and such failure
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems necessary in order
to eliminate any such interference (and Landlord may recover from Tenant all of
Landlord’s costs in connection therewith). No later than the Termination Date,
Tenant agrees to remove all telephone cables and communication wiring installed
by Tenant for and during Tenant’s occupancy, which Landlord shall request Tenant
to remove. Tenant agrees that neither Landlord nor any of its agents or
employees shall be liable to Tenant, or any of Tenant’s employees, agents,
customers or invitees or anyone claiming through, by or under Tenant, for any
damages, injuries, losses, expenses, claims or causes of action because of any
interruption, diminution, delay or discontinuance at any time for any reason in
the furnishing of any telephone or other communication service to the Premises
and the Building, except in connection with Landlord’s gross negligence or
willful misconduct.

 

6.04   FAILURE OR INTERRUPTION OF UTILITY OR SERVICE

 

To the extent that any equipment or machinery furnished or maintained by
Landlord outside the Premises is used in the delivery of utilities directly
obtained by Tenant pursuant to Section 6.02 and breaks down or ceases to
function properly, Landlord shall use reasonable diligence to repair same
promptly. In the event of any failure, stoppage or interruption of, or change
in, any utilities or services supplied by Landlord which are not directly
obtained by Tenant, Landlord shall use reasonable diligence to have service
promptly resumed. In either event covered by the preceding two sentences, if the
cause of any such failure, stoppage or interruption of, or change in, utilities
or services is within the control of a public utility, other public or
quasi-public entity, or utility provider outside Landlord’s control,
notification to such utility or entity of such failure, stoppage or interruption
and request to remedy the same shall constitute “reasonable diligence” by
Landlord to have service promptly resumed. Notwithstanding any other provision
of this Section to the contrary, in the event of any failure, stoppage or
interruption of, or change in, any utility or other service furnished to the
Premises or the Project resulting from any cause, including changes in service
provider or Landlord’s compliance with any voluntary or similar governmental or
business guidelines now or hereafter published or any requirements now or
hereafter established by any governmental agency, board or bureau having
jurisdiction over the operation of the Property: (a) Landlord shall not be
liable for, and Tenant shall not be entitled to, any abatement or reduction of
Rent; (b) no such failure, stoppage, or interruption of any such utility or
service shall constitute an eviction of Tenant or relieve Tenant of the
obligation to perform any covenant or agreement of this Lease to be performed by
Tenant; (c) Landlord shall not be in breach of this Lease nor be liable to
Tenant for damages or otherwise.

 

Notwithstanding the above, except for the interruption of the foregoing services
arising by reason of fire or casualty loss provided for in Article 14, any
interruption of such services which is within Landlord’s reasonable control and
which “materially interferes” with Tenant’s use of any part of the Premises for
a period of ten (10) consecutive business days after notice by Tenant to
Landlord of such interruption of service shall entitle Tenant to abate the
Monthly Base Rent and Rent Adjustment under this Lease for that portion of the
Premises which are untenantable for the period commencing on the eleventh (11th)
business day of interruption of such services and terminating on the day of
restoration of the services. For purposes of this Section 6.04, material
interference with Tenant’s use of the Premises shall occur when Tenant shall be
prevented from using the Premises for general office purposes, research and
development, chemical and biochemical laboratory facilities, and warehousing as
a consequence of Landlord’s inability to provide the services specified in
Section 6.01. In no event shall Landlord be liable for any damages,
consequential or otherwise.

 

18



--------------------------------------------------------------------------------

6.05   CHOICE OF SERVICE PROVIDER

 

Tenant acknowledges that Landlord may, at Landlord’s sole option, to the extent
permitted by applicable law, elect to change, from time to time, the company or
companies which provide services (including electrical service, gas service,
water, telephone and technical services) to the Property, the Premises and/or
its occupants. Notwithstanding anything to the contrary set forth in this Lease,
Tenant acknowledges that Landlord has not and does not make any representations
or warranties concerning the identity or identities of the company or companies
which provide services to the Property and the Premises or its occupants and
Tenant acknowledges that the choice of service providers and matters concerning
the engagement and termination thereof shall be solely that of Landlord. The
foregoing provision is not intended to modify, amend, change or otherwise
derogate any provision of this Lease concerning the nature or type of service to
be provided or any specific information concerning the amount thereof to be
provided. Tenant agrees to cooperate with Landlord and each of its service
providers in connection with any change in service or provider and Landlord
agrees that any such change shall be at no cost to Tenant and that Landlord and
any such service provider shall work together to minimize any impact of such
change on Tenant’s operations.

 

6.06   SIGNAGE

 

Tenant shall not install any signage within the Project, the Building or the
Premises without obtaining the prior written approval of Landlord, and Tenant
shall be responsible for procurement, installation, maintenance and removal of
any such signage installed by Tenant, and all costs in connection therewith. Any
such signage shall comply with Landlord’s current Project signage criteria and
all Laws.

 

ARTICLE SEVEN

POSSESSION, USE AND CONDITION OF PREMISES

 

7.01   POSSESSION AND USE OF PREMISES

 

(a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.01(19) to conduct Tenant’s business. Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may increase the cost
of, or invalidate, any policy of insurance carried on the Building or covering
its operations; (3) is contrary to or prohibited by the terms and conditions of
this Lease or the rules and regulations as provided in Article Eighteen; (4)
contrary to or prohibited by the articles, bylaws or rules of any owner’s
association affecting the Project; (5) is improper, immoral, or objectionable;
(6) would obstruct or interfere with the rights of other tenants or occupants of
the Building or the Project, or injure or annoy them, or would tend to create or
continue a nuisance; or (7) would constitute any waste in or upon the Premises
or Project.

 

(b) Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the “ADA”) establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises, the Building and the Project
depending on, among other things: (1) whether Tenant’s business is deemed a
“public accommodation” or “commercial facility”, (2) whether such requirements
are “readily achievable”, and (3) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements. The parties hereby
agree that: (a) Landlord shall be responsible for ADA Title III compliance in
the Common Areas, except as provided below, (b) Tenant shall be responsible for
ADA Title III compliance in the Premises, including any leasehold improvements
or other work to be performed in the Premises under or in connection with this
Lease, (c) Landlord may perform, or require that Tenant perform, and Tenant
shall be responsible for the cost of, ADA Title III “path of travel”
requirements directly triggered by Tenant Additions in the Premises, and (d)
Landlord may perform, or require Tenant to perform, and Tenant shall be
responsible for the cost of, ADA Title III compliance in the Common Areas
necessitated by the Building being deemed to be a “public accommodation” instead
of a “commercial facility” as a result of Tenant’s use of the Premises. Tenant
shall be solely responsible for requirements under Title I of the ADA relating
to Tenant’s employees.

 

19



--------------------------------------------------------------------------------

(c) Landlord and Tenant agree to cooperate and use commercially reasonable
efforts to participate in traffic management programs generally applicable to
businesses located in or about the area and Tenant shall encourage and support
van and car pooling by, and staggered and flexible working hours for, its office
workers and service employees to the extent reasonably permitted by the
requirements of Tenant’s business. Neither this Section or any other provision
of this Lease is intended to or shall create any rights or benefits in any other
person, firm, company, governmental entity or the public.

 

(d) Tenant agrees to cooperate with Landlord and to use reasonable efforts to
comply with any and all guidelines or controls concerning energy management
imposed upon Landlord by federal or state governmental organizations or by any
energy conservation association to which Landlord is a party or which is
applicable to the Building.

 

7.02   HAZARDOUS MATERIAL

 

(a) Tenant shall not use, generate, manufacture, produce, store, handle,
release, discharge, or dispose of, on, under or about the Premises or any part
of the Project, or transport to or from the Premises or any part of the Project,
any Hazardous Material, or allow its employees, agents, contractors, licensees,
invitees or any other person or entity (“Tenant Parties”) to do so except to the
extent expressly provided below. Provided that the Premises are used only for
the uses specified in Section 1.01(15) above, Tenant shall be permitted to use
and store in, and transport to and from, the Premises Hazardous Material
identified on Exhibit D hereto and by this reference incorporated herein
(“Permitted Hazardous Material”) so long as: (i) each item of the Permitted
Hazardous Material is used or stored in, or transported to and from, the
Premises only to the extent necessary for Tenant’s operation of its business at
the Premises; (ii) at no time shall any Permitted Hazardous Material be in use
or storage at the Premises in excess of the quantity specified therefor in
Exhibit D; (iii) Tenant shall not install any underground tanks of any type; and
(iv) the conditions and provisions set forth in this Section 7.02 are complied
with. Tenant shall comply with and shall cause all Tenant Parties to comply with
all Environmental Laws and other Laws pertaining to Tenant’s occupancy and use
of the Premises and concerning the proper use, generation, manufacture,
production, storage, handling, release, discharge, removal and disposal of any
Hazardous Material introduced to the Premises, the Building or the Property by
Tenant or any of the Tenant Parties. Without limiting the generality of the
foregoing:

 

(1) Tenant shall provide Landlord promptly with copies of: (x) all permits,
licenses and other governmental and regulatory approvals with respect to the
use, generation, manufacture, production, storage, handling, release, discharge,
removal and disposal by Tenant or Any of the Tenant Parties of Hazardous
Material at the Project; and (y) each hazardous material management plan or
similar document (“Plan(s)”) with respect to use, generation, manufacture,
production, storage, handling, release, discharge, removal or disposal of
Hazardous Material by Tenant or any of the Tenant Parties necessary to comply
with Environmental Laws or other Laws prepared by or on behalf of Tenant or any
of the Tenant Parties (whether or not required to be submitted to a governmental
agency).

 

(2) If Tenant is notified of any investigation or violation of any Environmental
Laws or other Laws arising from any activity of Tenant or any of the Tenant
Parties at the Property, or if Tenant knows, or has reasonable cause to believe,
that a Hazardous Material has come to be located in, on, under or about the
Premises or the Project, other than as previously consented to by Landlord,
Tenant shall immediately give written notice of such fact to Landlord, and
provide Landlord with a copy of all reports, notices, claims or other
documentation which it has concerning the presence of such Hazardous Material.
In such event or in the event Landlord reasonably believes that there exists a
violation of this Lease or Environmental Law or other Laws by Tenant or any of
the Tenant Parties, Landlord may conduct, at Tenant’s expense, such tests and
studies as Landlord deems desirable relating to compliance by Tenant or any of
the Tenant Parties with this Lease, Environmental Laws, other Laws, or relating
to the alleged presence of Hazardous Material introduced to the Premises, the
Building or the Property by Tenant or any of the Tenant Parties.

 

20



--------------------------------------------------------------------------------

(3) Neither Tenant nor any of the Tenant Parties shall cause or permit any
Hazardous Material to be released, discharged or disposed of in, on, under, or
about the Premises or the Project (including through the plumbing or sanitary
sewer system) and shall promptly, at Tenant’s expense, take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises, the Project or neighboring
properties, that was caused or materially contributed to by Tenant, or
pertaining to or involving any Hazardous Material brought onto the Premises or
the Project by Tenant or any of the Tenant Parties.

 

(4) Tenant shall, no later than the Termination Date, surrender the Premises to
Landlord free of Hazardous Material and with all remedial and/or closure plans
completed (and deliver evidence thereof to Landlord).

 

(b) To the extent permitted by law, Tenant hereby indemnifies and agrees to
protect, defend and hold the Indemnitees harmless against all actions, claims,
demands, liability, costs and expenses, including attorneys’ fees and expenses
for the defense thereof, arising from the use, generation, manufacture,
production, storage, handling, release, threatened release, discharge, disposal,
transportation to or from, or presence of any Hazardous Material on, under or
about the Premises or any part of the Project caused by Tenant or by any of the
Tenant Parties, whether before, during or after the Term. Tenant’s obligations
under this Section 7.02 shall survive the expiration or earlier termination of
this Lease. In case of any action or proceeding brought against the Indemnitees
by reason of any such claim, upon notice from Landlord, Tenant covenants to
defend such action or proceeding by counsel chosen by Landlord, in Landlord’s
sole discretion. Landlord reserves the right to settle, compromise or dispose of
any and all actions, claims and demands related to the foregoing indemnity.

 

(c) The right to use and store the Permitted Hazardous Material in the Premises
is personal to Codexis Inc. and may not be assigned or otherwise transferred by
Codexis Inc. without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole discretion. Notwithstanding the foregoing, Landlord
hereby agrees that Tenant may use the services of Maxygen, Inc., a Delaware
corporation for the foregoing services, but no other company is currently
approved. Landlord hereby agrees that Tenant, with the prior written consent of
Landlord, may use another outside provider to transport to and from the Premises
the Permitted Hazardous Material. Landlord hereby approves of the outside
providers set forth on Exhibit F. Any consent by Landlord pursuant to Article
Ten to an assignment, transfer, subletting, mortgage, pledge, hypothecation or
encumbrance of this Lease, and any interest therein or right or privilege
appurtenant thereto, shall not constitute consent by Landlord to the use or
storage at, or transportation to, the Premises of any Hazardous Material
(including a Permitted Hazardous Material) by any such assignee, sublessee or
transferee unless Landlord expressly agrees otherwise in writing. Any consent by
Landlord to the use or storage at, or transportation to or from the Premises, of
any Hazardous Material (including a Permitted Hazardous Material) by an
assignee, sublessee or transferee of Tenant shall not constitute a waiver of
Landlord’s right to refuse such consent as to any subsequent assignee or
transferee.

 

(d) Tenant acknowledges that the sewer piping at the Project is made of ABS
plastic. Accordingly, without Landlord’s prior written consent, which may be
given or withheld in Landlord’s sole discretion, only ordinary domestic sewage
is permitted to be put into the drains at the Premises. UNDER NO CIRCUMSTANCES
SHALL Tenant EVER DEPOSIT ANY ESTERS OR KETONES (USUALLY FOUND IN SOLVENTS TO
CLEAN UP PETROLEUM PRODUCTS) IN THE DRAINS AT THE PREMISES. If Tenant desires to
put any substances other than ordinary domestic sewage into the drains, it shall
first submit to Landlord a complete description of each such substance,
including its chemical composition, and a sample of such substance suitable for
laboratory testing. Landlord shall promptly determine whether or not the
substance can be deposited into the drains and its determination shall be
absolutely binding on Tenant. Upon demand, Tenant shall reimburse Landlord for
expenses incurred by Landlord in making such determination. If any substances
not so approved hereunder are deposited in the drains in Tenant’s Premises,
Tenant shall be liable to Landlord for all damages resulting therefrom,
including but not limited to all costs and expenses incurred by Landlord in
repairing or replacing the piping so damaged.

 

21



--------------------------------------------------------------------------------

(e) Upon any violation of any of the foregoing covenants, in addition to all
remedies available to a landlord against the defaulting tenant, including but
not limited to those set forth in Article Eleven of this Lease, Tenant expressly
agrees that upon any such violation Landlord may, at its option (i) immediately
terminate this Lease by giving written notice to Tenant of such termination, or
(ii) continue this Lease in effect until compliance by Tenant with its clean-up
and removal covenant (notwithstanding the expiration of the Term). No action by
Landlord hereunder shall impair the obligations of Tenant pursuant to this
Section 7.02.

 

7.03   LANDLORD ACCESS TO PREMISES; APPROVALS

 

(a) Tenant shall permit Landlord to erect, use and maintain pipes, ducts, wiring
and conduits in and through the Premises, so long as Tenant’s use, layout or
design of the Premises is not materially affected or altered. Landlord or
Landlord’s agents shall have the right to enter upon the Premises in the event
of an emergency, or to inspect the Premises, to perform janitorial and other
services (if any), to conduct safety and other testing in the Premises and to
make such repairs, alterations, improvements or additions to the Premises or the
Building or other parts of the Property as Landlord may reasonably deem
necessary or desirable (including all alterations, improvements and additions in
connection with a change in service provider or providers). Janitorial and
cleaning services (if any) shall be performed after normal business hours. Any
entry or work by Landlord may be during normal business hours and Landlord shall
use reasonable efforts to ensure that any entry or work shall not materially
interfere with Tenant’s occupancy or quiet enjoyment of the Premises.

 

(b) If Tenant shall not be personally present to permit an entry into the
Premises when for any reason an entry therein shall be necessary or permissible,
Landlord (or Landlord’s agents), after attempting to notify Tenant (unless
Landlord believes an emergency situation exists), may enter the Premises without
rendering Landlord or its agents liable therefor, and without relieving Tenant
of any obligations under this Lease.

 

(c) Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant’s compliance with all Laws and Environmental Laws or for other
purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property so long as
Landlord (i) does not materially, adversely affect Tenant’s use and occupancy of
the Premises, (ii) does not cause damage to Tenant’s equipment and leasehold
improvements and (iii) complies with the provisions of this Section 7.03.
Landlord’s rights under this Section 7.03 (c) are for Landlord’s own protection
only, and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Environmental Laws or
for the accuracy or sufficiency of any item or the quality or suitability of any
item for its intended use.

 

(d) Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in whole or in part, or giving rise
to an abatement of Rent by reason of loss or interruption of business of the
Tenant, or otherwise.

 

(e) The review, approval or consent of Landlord with respect to any item
required or permitted under this Lease is for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Environmental Laws or
for the accuracy or sufficiency of any item or the quality or suitability of any
item for its intended use.

 

7.04   QUIET ENJOYMENT

 

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in the Lease and to the rights of any Mortgagee or ground lessor.

 

22



--------------------------------------------------------------------------------

ARTICLE EIGHT

MAINTENANCE

 

8.01   LANDLORD’S MAINTENANCE

 

Subject to Article Fourteen and Section 8.02, Landlord shall maintain the
structural portions of the Building, the roof, exterior walls and exterior
doors, foundation, and underslab standard sewer system of the Building in good,
clean and safe condition, and shall use reasonable efforts, through Landlord’s
program of regularly scheduled preventive maintenance, to keep the Building’s
standard heating, ventilation and air conditioning (“HVAC”) equipment in
reasonably good order and condition. Notwithstanding the foregoing, Landlord
shall have no responsibility to repair the Building’s standard heating,
ventilation and air conditioning equipment, and all such repairs shall be
performed by Tenant pursuant to the terms of Section 8.02. Landlord shall also
(a) maintain the landscaping, parking facilities and other Common Areas of the
Project in a first-class manner consistent with other projects in the vicinity
of the Premises, and (b) wash the outside of exterior windows at intervals
determined by Landlord. Except as provided in Article Fourteen and Article
Fifteen, there shall be no abatement of rent, no allowance to Tenant for
diminution of rental value and no liability of Landlord by reason of
inconvenience, annoyance or any injury to or interference with Tenant’s business
arising from the making of or the failure to make any repairs, alterations or
improvements in or to any portion of the Project or in or to any fixtures,
appurtenances or equipment therein. Tenant waives the right to make repairs at
Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.

 

8.02   TENANT’S MAINTENANCE

 

Subject to the provisions of Article Fourteen, Tenant shall, at Tenant’s sole
cost and expense, make all repairs to the Premises and fixtures therein which
Landlord is not required to make pursuant to Section 8.01, including repairs to
the interior walls, ceilings and windows of the Premises, the interior doors,
Tenant’s signage, and the electrical, life-safety, plumbing and heating,
ventilation and air conditioning systems located within or serving the Premises
and shall maintain the Premises, the fixtures and utilities systems therein, and
the area immediately surrounding the Premises (including all garbage
enclosures), in a good, clean and safe condition. Tenant shall deliver to
Landlord a copy of any maintenance contract entered into by Tenant with respect
to the Premises. Tenant shall also, at Tenant’s expense, keep any non-standard
heating, ventilating and air conditioning equipment and other non-standard
equipment in the Building in good condition and repair, using contractors
approved in advance, in writing, by Landlord. Notwithstanding Section 8.01
above, but subject to the waivers set forth in Section 16.04, Tenant will pay
for any repairs to the Building or the Project which are caused by any
negligence or carelessness, or by any willful and wrongful act, of Tenant or its
assignees, subtenants or employees, or of the respective agents of any of the
foregoing persons, or of any other persons permitted in the Building or
elsewhere in the Project by Tenant or any of them. Tenant will maintain the
Premises, and will leave the Premises upon termination of this Lease, in a safe,
clean, neat and sanitary condition, ordinary wear and tear excepted.

 

ARTICLE NINE

ALTERATIONS AND IMPROVEMENTS

 

9.01   TENANT ALTERATIONS

 

(a) The following provisions shall apply to the completion of any Tenant
Alterations:

 

(1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed, make or cause to be made any Tenant Alterations in or to the Premises
or any Property systems serving the Premises. Landlord shall approve or
disapprove of, and notify the Tenant of the reasons for such disapproval, any
materials submitted by Tenant with respect obtaining Landlord’s consent as set
forth above, within ten (10) days after receipt of the same from the Tenant.
Prior to making any Tenant Alterations, Tenant shall also give Landlord ten (10)
days prior written notice (or such earlier notice as would be necessary pursuant
to applicable Law) to permit Landlord sufficient time to post appropriate
notices of non-responsibility. Subject to all other requirements of this Article
Nine,

 

23



--------------------------------------------------------------------------------

Tenant may undertake Decoration work without Landlord’s prior written consent.
Tenant shall furnish Landlord with the names and addresses of all contractors
and subcontractors and copies of all contracts. All Tenant Alterations (other
than Decorations) shall be completed at such time and in such manner as Landlord
may from time to time designate, and only by contractors or mechanics approved
by Landlord, which approval shall not be unreasonably withheld or delayed,
provided, however, that Landlord may, in its sole discretion, specify the
engineers and contractors to perform all work relating to the Building’s systems
(including the mechanical, heating, plumbing, security, ventilating,
air-conditioning, electrical, communication and the fire and life safety systems
in the Building). The contractors, mechanics and engineers who may be used are
further limited to those whose work will not cause or threaten to cause
disharmony or interference with Landlord or other tenants in the Building and
their respective agents and contractors performing work in or about the
Building. Landlord may further condition its consent upon Tenant furnishing to
Landlord and Landlord approving prior to the commencement of any work or
delivery of materials to the Premises related to the Tenant Alterations such of
the following as specified by Landlord: architectural plans and specifications,
opinions from Landlord’s engineers stating that the Tenant Alterations will not
in any way adversely affect the Building’s systems, necessary permits and
licenses, certificates of insurance, and such other documents in such form
reasonably requested by Landlord. Landlord may, in the exercise of reasonable
judgment, request that Tenant provide Landlord with appropriate evidence of
Tenant’s ability to complete and pay for the completion of the Tenant
Alterations such as a performance bond or letter of credit. Upon completion of
the Tenant Alterations, Tenant shall deliver to Landlord an as-built mylar and
digitized (if available) set of plans and specifications for the Tenant
Alterations.

 

(2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. In
connection with completion of any Tenant Alterations, other than Decoration,
Tenant shall pay Landlord a construction fee at Landlord’s then standard rate.
Upon completion of Tenant Alterations, Tenant shall furnish Landlord with
contractors’ affidavits and full and final waivers of lien and receipted bills
covering all labor and materials expended and used in connection therewith and
such other documentation reasonably requested by Landlord or Mortgagee.

 

(3) Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Environmental Laws, all requirements of applicable insurance companies and
in accordance with Landlord’s standard construction rules and regulations, and
(ii) in a good and workmanlike manner with the use of good grades of materials.
Tenant shall notify Landlord immediately if Tenant receives any notice of
violation of any Law in connection with completion of any Tenant Alterations and
shall immediately take such steps as are necessary to remedy such violation. In
no event shall such supervision or right to supervise by Landlord nor shall any
approvals given by Landlord under this Lease constitute any warranty by Landlord
to Tenant of the adequacy of the design, workmanship or quality of such work or
materials for Tenant’s intended use or of compliance with the requirements of
Section 9.01(a)(3)(i) and (ii) above or impose any liability upon Landlord in
connection with the performance of such work.

 

(b) All of the items listed on Exhibit G attached hereto and made a part hereof
(“Tenant’s Improvements”) and all of Tenant’s Personal Property shall be the
sole and exclusive property of Tenant during the Term of this Lease and Tenant
shall be permitted to encumber Tenant’s Personal Property and Tenant’s
Improvements during the Term of this Lease; provided, however, that Tenant shall
hold Landlord harmless from any and all claims of third parties with respect to
Landlord’s handling of such Tenant’s Personal Property pursuant to the terms of
Section 12.02 of this Lease unless Tenant obtains, at Tenant’s sole option,
Landlord’s consent to any such encumbrances, such consent to be similar in form
to the form of Landlord’s Consent to Lease of Personal Property attached hereto
as Exhibit H and made a part hereof. Tenant shall be entitled to remove Tenant’s
Personal Property upon the expiration or earlier termination of this Lease as
provided in Article 12 hereof, but Landlord and Tenant agree that Tenant’s
Improvements shall remain in the Premises after the termination or earlier
expiration of this Lease.

 

24



--------------------------------------------------------------------------------

(c) All Tenant Additions to the Premises whether installed by Landlord or
Tenant, shall, without compensation or credit to Tenant, become part of the
Premises and the property of Landlord at the time of their installation and
shall remain in the Premises, unless pursuant to Article Twelve, Tenant may
remove them or is required to remove them at Landlord’s request.

 

9.02   LIENS

 

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within ten
(10) days of receiving notice of such lien or claim (a) have such lien or claim
for lien released of record or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article Eleven, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
reasonable expenses and attorneys’ fees.

 

ARTICLE TEN

ASSIGNMENT AND SUBLETTING

 

10.01   ASSIGNMENT AND SUBLETTING

 

(a) Without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion, Tenant may not sublease, assign, mortgage, pledge,
hypothecate or otherwise transfer or permit the transfer of this Lease or the
encumbering of Tenant’s interest therein in whole or in part, by operation of
Law or otherwise or permit the use or occupancy of the Premises, or any part
thereof, by anyone other than Tenant, provided, however, if Landlord chooses not
to recapture the space proposed to be subleased or assigned as provided in
Section 10.02, Landlord shall not unreasonably withhold its consent to a
subletting or assignment under this Section 10.01. Tenant agrees that the
provisions governing sublease and assignment set forth in this Article Ten shall
be deemed to be reasonable. If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord (“Tenant’s Notice”), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least thirty
(30) days prior to the commencement date of the term of the proposed sublease or
assignment. If Tenant proposes to sublease less than all of Tenant’s Rentable
Area of the Premises, the space proposed to be sublet and the space retained by
Tenant must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws. Landlord shall notify Tenant in writing
of its approval or disapproval of the proposed sublease or assignment or its
decision to exercise its rights under Section 10.02 within thirty (30) days
after receipt of Tenant’s Notice (and all required information). In no event may
Tenant sublease any portion of the Premises or assign the Lease to any other
tenant of the Project. Tenant shall submit for Landlord’s approval (which
approval shall not be unreasonably withheld) any advertising which Tenant or its
agents intend to use with respect to the space proposed to be sublet.

 

(b) With respect to Landlord’s consent to an assignment or sublease, Landlord
may take into consideration any factors which Landlord may deem relevant, and
the reasons for which Landlord’s denial shall be deemed to be reasonable shall
include, without limitation, the following:

 

(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or

 

(ii) in Landlord’s reasonable judgment the proposed assignee or subtenant would
diminish the value or reputation of the Building or Landlord; or

 

25



--------------------------------------------------------------------------------

(iii) any proposed assignee’s or subtenant’s use of the Premises would violate
Section 7.01 of the Lease or would violate the provisions of any other leases of
tenants in the Project;

 

(iv) the proposed assignee or subtenant is either a governmental agency, a
school or similar operation, or a medical related practice; or

 

(v) the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within
ninety (90) days prior to the date of Tenant’s request; or

 

(vi) the proposed subtenant or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Building.

 

In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises. In the
event Landlord wrongfully withholds its consent to any proposed sublease of the
Premises or assignment of the Lease, Tenant’s sole and exclusive remedy therefor
shall be to seek specific performance of Landlord’s obligations to consent to
such sublease or assignment.

 

(c) Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease. Any subtenant or assignee shall execute such documents
as Landlord may reasonably require to evidence such subtenant or assignee’s
assumption of the obligations and liabilities of Tenant under this Lease. Tenant
shall deliver to Landlord a copy of all agreements executed by Tenant and the
proposed subtenant and assignee with respect to the Premises. Landlord’s
approval of a sublease, assignment, hypothecation, transfer or third party use
or occupancy shall not constitute a waiver of Tenant’s obligation to obtain
Landlord’s consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.

 

(d) Notwithstanding anything to the contrary contained in this Article Ten,
Tenant shall have the right, without the prior written consent of Landlord, to
sublease the Premises to an Affiliate, or to assign this Lease to an Affiliate,
but (i) no later than fifteen (15) days prior to the effective date of the
assignment or sublease, the assignee or sublessee shall execute documents
satisfactory to Landlord to evidence such subtenant or assignee’s assumption of
the obligations and liabilities of Tenant under this Lease, except in the case
of any assignment which occurs by operation of law (and without a written
assignment) as a consequence of merger, consolidation or non-bankruptcy
reorganization; (ii) within ten (10) days after the effective date of such
assignment or sublease, give notice to Landlord which notice shall include the
full name and address of the assignee or subtenant, and a copy of all agreements
executed between Tenant and the assignee or subtenant with respect to the
Premises; and (iii) within fifteen (15) days after Landlord’s request, such
documents or information which Landlord reasonably requests for the purpose of
substantiating whether or not the assignment or sublease is to an Affiliate.

 

For the purposed of this Lease, “Affiliate” shall mean any corporation or other
business entity which (i) is currently owned or controlled by, owns or controls,
or is under common ownership or control with Tenant, or (ii) is Tenant’s
successor through merger, reorganization or consolidation, or (iii) acquires
substantially all of the assets of Tenant.

 

10.02   RECAPTURE

 

Landlord shall have the option to exclude from the Premises covered by this
Lease (“recapture”), the space proposed to be sublet or subject to the
assignment, effective as of the proposed commencement date of such sublease or
assignment. If Landlord elects to recapture, Tenant shall surrender possession
of the space proposed to be subleased or subject to the assignment to Landlord
on the effective date of recapture of such space from the Premises, such date
being the Termination Date for such space. Effective as of the date of recapture
of any portion of the Premises pursuant to this section, the Monthly Base Rent,
Tenant’s Rentable Area of the Premises and Tenant’s Share shall be adjusted
accordingly.

 

26



--------------------------------------------------------------------------------

10.03   EXCESS RENT

 

Tenant shall pay Landlord on the first day of each month during the term of the
sublease or assignment, fifty percent (50%) of the amount by which the sum of
all rent and other consideration (direct or indirect) due from the subtenant or
assignee for such month exceeds: (i) that portion of the Monthly Base Rent and
Rent Adjustments due under this Lease for said month which is allocable to the
space sublet or assigned; and (ii) the following costs and expenses for the
subletting or assignment of such space: (1) brokerage commissions and attorneys’
fees and expenses, (2) the actual costs paid in making any improvements or
substitutions in the Premises required by any sublease or assignment; and (3)
“free rent” periods, costs of any inducements or concessions given to subtenant
or assignee, moving costs, and other amounts in respect of such subtenant’s or
assignee’s other leases or occupancy arrangements. All such costs and expenses
shall be amortized over the term of the sublease or assignment pursuant to sound
accounting principles.

 

10.04   TENANT LIABILITY

 

In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenant’s liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment, Tenant shall pay all reasonable attorneys’ fees and
expenses incurred by Landlord with respect to such assignment or sublease. In
addition, if Tenant has any options to extend the term of this Lease or to add
other space to the Premises, such options shall not be available to any
subtenant or assignee, directly or indirectly without Landlord’s express written
consent, which may be withheld in Landlord’s sole discretion.

 

10.05   ASSUMPTION AND ATTORNMENT

 

If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment. If Tenant shall
sublease the Premises as permitted herein, Tenant shall, at Landlord’s option,
within fifteen (15) days following any request by Landlord, obtain and furnish
to Landlord the written agreement of such subtenant to the effect that the
subtenant will attorn to Landlord and will pay all subrent directly to Landlord.

 

ARTICLE ELEVEN

DEFAULT AND REMEDIES

 

11.01   EVENTS OF DEFAULT

 

The occurrence or existence of any one or more of the following shall constitute
a “Default” by Tenant under this Lease:

 

(i) Tenant fails to pay any installment or other payment of Rent including Rent
Adjustment Deposits or Rent Adjustments within three (3) days after the date
when due;

 

(ii) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease or the Workletter and fails to cure such default
within thirty (30) days after written notice thereof to Tenant, unless the
default involves a hazardous condition, which shall be cured forthwith or unless
the failure to perform is a Default for which this Lease specifies there is no
cure or grace period;

 

27



--------------------------------------------------------------------------------

(iii) the interest of Tenant in this Lease is levied upon under execution or
other legal process;

 

(iv) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within thirty (30) days;

 

(v) Tenant is declared insolvent by Law or any assignment of Tenant’s property
is made for the benefit of creditors;

 

(vi) a receiver is appointed for Tenant or Tenant’s property, which appointment
is not discharged within thirty (30) days;

 

(vii) any action taken by or against Tenant to reorganize or modify Tenant’s
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days;

 

(viii) upon the dissolution of Tenant; or

 

(ix) upon the third occurrence within any Lease Year that Tenant fails to pay
Rent when due or has breached a particular covenant of this Lease (whether or
not such failure or breach is thereafter cured within any stated cure or grace
period or statutory period).

 

11.02   LANDLORD’S REMEDIES

 

(a) A Default shall constitute a breach of the Lease for which Landlord shall
have the rights and remedies set forth in this Section 11.02 and all other
rights and remedies set forth in this Lease or now or hereafter allowed by Law,
whether legal or equitable, and all rights and remedies of Landlord shall be
cumulative and none shall exclude any other right or remedy.

 

(b) With respect to a Default, at any time Landlord may terminate Tenant’s right
to possession by written notice to Tenant stating such election. Any written
notice required pursuant to Section 11.01 shall constitute notice of unlawful
detainer pursuant to California Code of Civil Procedure Section 1161 if, at
Landlord’s sole discretion, it states Landlord’s election that Tenant’s right to
possession is terminated after expiration of any period required by Law or any
longer period required by Section 11.01. Upon the expiration of the period
stated in Landlord’s written notice of termination (and unless such notice
provides an option to cure within such period and Tenant cures the Default
within such period), Tenant’s right to possession shall terminate and this Lease
shall terminate, and Tenant shall remain liable as hereinafter provided. Upon
such termination in writing of Tenant’s right to possession, Landlord shall have
the right, subject to applicable Law, to re-enter the Premises and dispossess
Tenant and the legal representatives of Tenant and all other occupants of the
Premises by unlawful detainer or other summary proceedings, or otherwise as
permitted by Law, regain possession of the Premises and remove their property
(including their trade fixtures, personal property and those Tenant Additions
which Tenant is required or permitted to remove under Article Twelve), but
Landlord shall not be obligated to effect such removal, and such property may,
at Landlord’s option, be stored elsewhere, sold or otherwise dealt with as
permitted by Law, at the risk of, expense of and for the account of Tenant, and
the proceeds of any sale shall be applied pursuant to Law. Landlord shall in no
event be responsible for the value, preservation or safekeeping of any such
property. Tenant hereby waives all claims for damages that may be caused by
Landlord’s removing or storing Tenant’s personal property pursuant to this
Section or Section 12.01, and Tenant hereby indemnifies, and agrees to defend,
protect and hold harmless, the Indemnitees from any and all loss, claims,
demands, actions, expenses, liability and cost (including attorneys’ fees and
expenses) arising out of or in any way related to such removal or storage. Upon
such written termination of Tenant’s right to possession and this Lease,
Landlord shall have the right to recover damages for Tenant’s Default as
provided below:

 

(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

 

28



--------------------------------------------------------------------------------

(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;

 

(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such Rent loss that Tenant proves could be reasonably avoided; and

 

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The word “rent” as used in this Section 11.02 shall have the same
meaning as the defined term Rent in this Lease. The “worth at the time of award”
of the amount referred to in clauses (1) and (2) above is computed by allowing
interest at the Default Rate. The worth at the time of award of the amount
referred to in clause (3) above is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). For the purpose of determining unpaid Rent under clause
(3) above, the monthly Rent reserved in this Lease shall be deemed to be the sum
of the Monthly Base Rent, and monthly Storage Space Rent, if any, and the
amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.

 

(c) Even if Tenant is in Default and/or has abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant’s
right to possession by written notice as provided in Section 11.02(b) above, and
Landlord may enforce all its rights and remedies under this Lease, including the
right to recover Rent as it becomes due under this Lease. In such event,
Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute. During such time as Tenant is in Default, if Landlord has
not terminated this Lease by written notice and if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of the Premises, subject to
Landlord’s option to recapture pursuant to Section 10.02, Landlord shall not
unreasonably withhold its consent to such assignment or sublease. Tenant
acknowledges and agrees that the provisions of Article Ten shall be deemed to
constitute reasonable limitations of Tenant’s right to assign or sublet. Tenant
acknowledges and agrees that in the absence of written notice pursuant to
Section 11.02(b) above terminating Tenant’s right to possession, no other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, including acts of maintenance
or preservation or efforts to relet the Premises or the appointment of a
receiver upon initiative of Landlord to protect Landlord’s interest under this
Lease or the withholding of consent to a subletting or assignment, or
terminating a subletting or assignment, if in accordance with other provisions
of this Lease.

 

(d) In the event that Landlord seeks an injunction with respect to a breach or
threatened breach by Tenant of any of the covenants, conditions or provisions of
this Lease, Tenant agrees to pay the premium for any bond required in connection
with such injunction.

 

(e) Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant’s Default or otherwise;

 

29



--------------------------------------------------------------------------------

(f) When this Lease requires giving or service of a notice, that notice shall
replace rather than supplement any equivalent or similar statutory notice,
including any equivalent or similar notices required by California Code of Civil
Procedure Section 1161 or any similar or successor statute. When a statute
requires service of a notice in a particular manner, service of that notice (or
a similar notice required by this Lease) in the manner required by Article
Twenty-four shall replace and satisfy the statutory service–of–notice
procedures, including those required by Code of Civil Procedure section 1162 or
any similar or successor statute.

 

(g) The voluntary or other surrender or termination of this Lease, or a mutual
termination or cancellation thereof, shall not work a merger and shall terminate
all or any existing assignments, subleases, subtenancies or occupancies
permitted by Tenant, except if and as otherwise specified in writing by
Landlord.

 

(h) No delay or omission in the exercise of any right or remedy of Landlord upon
any default by Tenant, and no exercise by Landlord of its rights pursuant to
Section 26.15 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in a writing
signed by Landlord. The waiver by Landlord of any breach of any provision of
this Lease shall not be deemed a waiver of any subsequent breach of the same or
any other provision of this Lease.

 

11.03   ATTORNEY’S FEES

 

In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by a final, non-appealable judgment by the court, agency or other authority
before which such suit or proceeding is commenced) shall, in addition to such
other relief as may be awarded, be entitled to recover attorneys’ fees, expenses
and costs of investigation as actually incurred, including court costs, expert
witness fees, costs and expenses of investigation, and all attorneys’ fees,
costs and expenses in any such suit or proceeding (including in any action or
participation in or in connection with any case or proceeding under the
Bankruptcy Code, 11 United States Code Sections 101 et seq., or any successor
statutes, in establishing or enforcing the right to indemnification, in
appellate proceedings, or in connection with the enforcement or collection of
any judgment obtained in any such suit or proceeding).

 

11.04   BANKRUPTCY

 

The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:

 

(a) In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.

 

(b) Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor-in-possession or by Tenant’s trustee (the “Electing
Party”) must provide for:

 

The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.

 

(c) If the Electing Party has assumed this Lease or elects to assign Tenant’s
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

 

30



--------------------------------------------------------------------------------

For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:

 

(i) The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and

 

(ii) Landlord has obtained consents or waivers from any third parties which may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.

 

(d) Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.

 

11.05   LANDLORD’S DEFAULT

 

Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform. In no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord’s default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, it will give Mortgagee notice and a reasonable time to cure any
default by Landlord as set forth in Section 23.02.

 

ARTICLE TWELVE

SURRENDER OF PREMISES

 

12.01   IN GENERAL

 

Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition, ordinary wear and tear, and damage caused by Landlord
excepted. Tenant shall deliver to Landlord all keys to the Premises. Tenant
shall remove from the Premises all of Tenant’s Personal Property, including,
subject to Section 6.04, cabling for any of the foregoing; however, Tenant shall
not be entitled to remove any of Tenant’s Improvements. Additionally, Tenant
shall be entitled to remove all such Tenant Additions which at the time of their
installation Landlord and Tenant agreed may be removed by Tenant. Tenant shall
also remove such other Tenant Additions as required by Landlord, including any
Tenant Additions containing Hazardous Material. In addition, Tenant shall, if
requested by Landlord prior to the Termination Date, remove the 125 KVA ONAN
emergency generator and the 2 door Hazardous Material Container listed forth on
Exhibit E attached hereto. Tenant immediately shall repair all damage resulting
from removal of any of Tenant’s property, furnishings or Tenant Additions, shall
close all floor, ceiling and roof openings and shall restore the Premises to a
tenantable condition as reasonably determined by Landlord. If any of the Tenant
Additions which were installed by Tenant involved the lowering of ceilings,
raising of floors or the installation of specialized wall or floor coverings or
lights, then Tenant shall also be obligated to return such surfaces to their
condition prior to the commencement of this Lease. In the event possession of
the Premises is not delivered to Landlord when required hereunder, or if Tenant
shall fail to remove those items described above, Landlord may (but shall not be
obligated to), at Tenant’s expense, remove any of such property and store, sell
or otherwise deal with such property as provided in Section 11.02(b), including
the waiver and indemnity obligations provided in that Section, and undertake, at
Tenant’s expense, such restoration work as Landlord deems necessary or
advisable.

 

31



--------------------------------------------------------------------------------

12.02   LANDLORD’S RIGHTS

 

All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section. Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any of
Tenant’s Personal Property not removed by Tenant pursuant to the provisions of
Sections 11.02(b) or 12.01 and/or the Tenant Additions and in restoring the
Premises to the condition required by this Lease at the Termination Date.

 

ARTICLE THIRTEEN

HOLDING OVER

 

Tenant shall pay Landlord the greater of (i) 150% of the monthly Rent payable
for the month immediately preceding the holding over (including increases for
Rent Adjustments which Landlord may reasonably estimate) or, (ii) 150% of the
fair market rental value of the Premises as reasonably determined by Landlord
for each month or portion thereof that Tenant retains possession of the
Premises, or any portion thereof, after the Termination Date (without reduction
for any partial month that Tenant retains possession). Tenant shall also pay all
damages sustained by Landlord by reason of such retention of possession. The
provisions of this Article shall not constitute a waiver by Landlord of any
re-entry rights of Landlord and Tenant’s continued occupancy of the Premises
shall be as a tenancy in sufferance.

 

ARTICLE FOURTEEN

DAMAGE BY FIRE OR OTHER CASUALTY

 

14.01   SUBSTANTIAL UNTENANTABILITY

 

(a) If any fire or other casualty (whether insured or uninsured) renders all or
a substantial portion of the Premises or the Building untenantable, Landlord
shall, with reasonable promptness after the occurrence of such damage, estimate
the length of time that will be required to substantially complete the repair
and restoration and shall by notice advise Tenant of such estimate (“Landlord’s
Notice”). If Landlord estimates that the amount of time required to
substantially complete such repair and restoration will exceed one hundred
eighty (180) days from the date such damage occurred, then Landlord, if Landlord
is concurrently terminating the leases of all other tenants in the Building that
the Premises are located, or Tenant, if all or a substantial portion of the
Premises is rendered untenantable, shall have the right to terminate this Lease
as of the date of such damage upon giving written notice to the other at any
time within thirty (30) days after delivery of Landlord’s Notice, provided that
if Landlord so chooses, Landlord’s Notice may also constitute such notice of
termination. In addition, if such damage is to the Premises and occurs during
the last twelve (12) months of the Term, either Tenant or Landlord shall have
the right to terminate this Lease as of the date of such casualty by giving
written notice thereof to the other within thirty (30) days after the date of
such casualty.

 

(b) In the event that the Building is damaged or destroyed to the extent of more
than twenty-five percent (25%) of its replacement cost or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, or if the buildings at the Project shall be damaged to the extent of
fifty percent (50%) or more of the replacement value or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, and regardless of whether or not the Premises be damaged, Landlord may
elect by written notice to Tenant given within thirty (30) days after the
occurrence of the casualty to terminate this Lease in lieu of so restoring the
Premises, in which event this Lease shall terminate as of the date specified in
Landlord’s notice, which date shall be no later than sixty (60) days following
the date of Landlord’s notice.

 

(c) Unless this Lease is terminated as provided in the preceding Subsections
14.01 (a) and (b), Landlord shall proceed with reasonable promptness to repair
and restore the Premises to its condition as existed prior to such casualty,
subject to reasonable delays for insurance adjustments and Force Majeure delays,
and also subject to zoning Laws and building codes then in effect. Landlord
shall have no liability to

 

32



--------------------------------------------------------------------------------

Tenant, and Tenant shall not be entitled to terminate this Lease if such repairs
and restoration are not in fact completed within the time period estimated by
Landlord so long as Landlord shall proceed with reasonable diligence to complete
such repairs and restoration.

 

(d) Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant’s insurance of its own
personal property, trade fixtures and equipment which would be removable by
Tenant at the Termination Date. All such insurance proceeds relating to damage
to the Premises shall be payable to Landlord whether or not the Premises are to
be repaired and restored, provided, however, if this Lease is not terminated and
the parties proceed to repair and restore Tenant Additions at Tenant’s cost, to
the extent Landlord received proceeds of Tenant’s insurance covering Tenant
Additions, such proceeds shall be applied to reimburse Tenant for its cost of
repairing and restoring Tenant Additions.

 

(e) Notwithstanding anything in this Article Fourteen to the contrary: (i)
Landlord shall have no duty pursuant to this Section to repair or restore any
portion of any Tenant Additions or to expend for any repair or restoration of
the Premises or Building amounts in excess of insurance proceeds paid to
Landlord and available for repair or restoration; and (ii) Tenant shall not have
the right to terminate this Lease pursuant to this Section if any damage or
destruction was caused by the act or neglect of Tenant, its agent or employees.
Whether or not the Lease is terminated pursuant to this Article Fourteen, in no
event shall Tenant be entitled to receive from Landlord any compensation or
damages for loss of the use of the whole or any part of the Premises or for any
inconvenience or annoyance occasioned by any such damage, destruction,
rebuilding or restoration of the Premises or the Building or access thereto.

 

(f) Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article Nine hereof.

 

14.02   INSUBSTANTIAL UNTENANTABILITY

 

Unless this Lease is terminated as provided in the preceding Subsections 14.01
(a) and (b), then Landlord shall proceed to repair and restore the Building or
the Premises other than Tenant Additions, with reasonable promptness, unless
such damage is to the Premises and occurs during the last six (6) months of the
Term, in which event either Tenant or Landlord shall have the right to terminate
this Lease as of the date of such casualty by giving written notice thereof to
the other within thirty (30) days after the date of such casualty.
Notwithstanding the foregoing, Landlord’s obligation to repair shall be limited
in accordance with the provisions of Section 14.01 above.

 

14.03   RENT ABATEMENT

 

Except for the negligence or willful act of Tenant or its agents, employees,
contractors or invitees, if all or any part of the Premises are rendered
untenantable by fire or other casualty and this Lease is not terminated, Monthly
Base Rent and Rent Adjustments shall abate for that part of the Premises which
is untenantable on a per diem basis from the date of the casualty until thirty
(30) days after Landlord has Substantially Completed the repair and restoration
work in the Premises which it is required to perform, provided, that as a result
of such casualty, Tenant does not occupy the portion of the Premises which is
untenantable during such period.

 

14.04   WAIVER OF STATUTORY REMEDIES

 

The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.

 

33



--------------------------------------------------------------------------------

ARTICLE FIFTEEN

EMINENT DOMAIN

 

15.01   TAKING OF WHOLE OR SUBSTANTIAL PART

 

In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Further, if at least twenty-five percent
(25%) of the rentable area of the Project is taken or condemned by any competent
authority for any public use or purpose (including a deed given in lieu of
condemnation), and regardless of whether or not the Premises be so taken or
condemned, Landlord may elect by written notice to Tenant to terminate this
Lease as of the date title vests in such authority or any earlier date on which
possession is required to be surrendered to such authority, and Monthly Base
Rent and Rent Adjustments shall be apportioned as of the Termination Date.
Landlord may, without any obligation to Tenant, agree to sell or convey to the
taking authority the Premises, the Building, Tenant’s Phase, the Project or any
portion thereof sought by the taking authority, free from this Lease and the
right of Tenant hereunder, without first requiring that any action or proceeding
be instituted or, if instituted, pursued to a judgment. Notwithstanding anything
to the contrary herein set forth, in the event the taking of the Building or
Premises is temporary (for less than the remaining term of the Lease), Landlord
may elect either (i) to terminate this Lease or (ii) permit Tenant to receive
the entire award attributable to the Premises in which case Tenant shall
continue to pay Rent and this Lease shall not terminate.

 

15.02   TAKING OF PART

 

In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, the Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect Tenant’s
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation. Landlord, upon receipt and to the extent of the
award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or prevents the economical
operation of the Building, Landlord shall have the right to terminate this Lease
upon ninety (90) days prior written notice to Tenant.

 

15.03   COMPENSATION

 

Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord, for fixtures
or personal property of Tenant, or for relocation or business interruption
expenses, so long as there is no diminution of Landlord’s award as a result.

 

ARTICLE SIXTEEN

INSURANCE

 

16.01   TENANT’S INSURANCE

 

Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis

 

34



--------------------------------------------------------------------------------

against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease. Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million and No/100 Dollars ($5,000,000.00); (b) Workers’ Compensation
and Employers’ Liability Insurance to the extent required by and in accordance
with the Laws of the State of California; (c) “All Risks” property insurance in
an amount adequate to cover the full replacement cost of all Tenant Additions to
the Premises, equipment, installations, fixtures and contents of the Premises in
the event of loss; (d) In the event a motor vehicle is to be used by Tenant in
connection with its business operation from the Premises, Comprehensive
Automobile Liability Insurance coverage with limits of not less than Three
Million and No/100 Dollars ($3,000,000.00) combined single limit coverage
against bodily injury liability and property damage liability arising out of the
use by or on behalf of Tenant, its agents and employees in connection with this
Lease, of any owned, non-owned or hired motor vehicles; and (e) such other
insurance or coverages as Landlord reasonably requires.

 

16.02   FORM OF POLICIES

 

Each policy referred to in 16.01 shall satisfy the following requirements. Each
policy shall (i) name Landlord and the Indemnitees as additional insureds
(except Workers’ Compensation and Employers’ Liability Insurance), (ii) be
issued by one or more responsible insurance companies licensed to do business in
the State of California reasonably satisfactory to Landlord, (iii) where
applicable, provide for deductible amounts satisfactory to Landlord and not
permit co-insurance, (iv) shall provide that such insurance may not be canceled
or amended without thirty (30) days’ prior written notice to the Landlord, and
(v) each policy of “All-Risks” property insurance shall provide that the policy
shall not be invalidated should the insured waive in writing prior to a loss,
any or all rights of recovery against any other party for losses covered by such
policies. Tenant shall deliver to Landlord, certificates of insurance and at
Landlord’s request, copies of all policies and renewals thereof to be maintained
by Tenant hereunder, not less than ten (10) days prior to the Commencement Date
and not less than ten (10) days prior to the expiration date of each policy.

 

16.03   LANDLORD’S INSURANCE

 

Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions to the Premises)
or an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time. Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage. Such insurance shall be for a combined single limit of Five Million and
No/100 Dollars ($5,000,000.00). Neither Landlord’s obligation to carry such
insurance nor the carrying of such insurance shall be deemed to be an indemnity
by Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenant’s negligent acts or omissions or willful misconduct.
Without obligation to do so, Landlord may, in its sole discretion from time to
time, carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.

 

16.04   WAIVER OF SUBROGATION

 

(a) Landlord agrees that, if obtainable at no, or minimal, additional cost, and
so long as the same is permitted under the laws of the State of California, it
will include in its “All Risks” policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.

 

35



--------------------------------------------------------------------------------

(b) Tenant agrees to include, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
in its “All Risks” insurance policy or policies on Tenant Additions to the
Premises, whether or not removable, and on Tenant’s furniture, furnishings,
fixtures and other property removable by Tenant under the provisions of this
Lease appropriate clauses pursuant to which the insurance company or companies
(i) waive the right of subrogation against Landlord and/or any tenant of space
in the Building with respect to losses payable under such policy or policies
and/or (ii) agree that such policy or policies shall not be invalidated should
the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policy or policies. If Tenant is
unable to obtain in such policy or policies either of the clauses described in
the preceding sentence, Tenant shall, if legally possible and without
necessitating a change in insurance carriers, have Landlord named in such policy
or policies as an additional insured. If Landlord shall be named as an
additional insured in accordance with the foregoing, Landlord agrees to endorse
promptly to the order of Tenant, without recourse, any check, draft, or order
for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Landlord does hereby irrevocably waive any and all rights in and to such
proceeds and payments.

 

(c) Provided that Landlord’s right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for loss or damage occurring to the
Real Property and the fixtures, appurtenances and equipment therein, except
Tenant Additions, to the extent the same is covered by Landlord’s insurance,
notwithstanding that such loss or damage may result from the negligence or fault
of Tenant, its servants, agents or employees. Provided that Tenant’s right of
full recovery under its aforesaid policy or policies is not adversely affected
or prejudiced thereby, Tenant hereby waives any and all right of recovery which
it might otherwise have against Landlord, its servants, and employees and
against every other tenant in the Real Property who shall have executed a
similar waiver as set forth in this Section 16.04 (c) for loss or damage to
Tenant Additions, whether or not removable, and to Tenant’s furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions hereof to the extent the same is covered or coverable by Tenant’s
insurance required under this Lease, notwithstanding that such loss or damage
may result from the negligence or fault of Landlord, its servants, agents or
employees, or such other tenant and the servants, agents or employees thereof.

 

(d) Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore provided and
thereafter to furnish the other with a certificate of insurance or copy of such
policies showing the naming of the other as an additional insured, as aforesaid.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy which would affect such
clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.

 

16.05   NOTICE OF CASUALTY

 

Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

 

ARTICLE SEVENTEEN

WAIVER OF CLAIMS AND INDEMNITY

 

17.01   WAIVER OF CLAIMS

 

To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property or any part of either or any equipment or appurtenance
therein, or resulting from any accident in or about the Premises or the
Property, or resulting directly or indirectly from any act or neglect of

 

36



--------------------------------------------------------------------------------

any tenant or occupant of the Property or of any other person, including
Landlord’s agents and servants, except to the extent caused by the gross
negligence or willful and wrongful act of any of the Indemnitees. To the extent
permitted by Law, Tenant hereby waives any consequential damages, compensation
or claims for inconvenience or loss of business, rents, or profits as a result
of such injury or damage, whether or not caused by the willful and wrongful act
of any of the Indemnitees. If any such damage, whether to the Premises or the
Property or any part of either, or whether to Landlord or to other tenants in
the Property, results from any act or neglect of Tenant, its employees,
servants, agents, contractors, invitees or customers, Tenant shall be liable
therefor and Landlord may, at Landlord’s option, repair such damage and Tenant
shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within ten (10) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages. Tenant shall not be liable for any such damage caused by its acts
or neglect if Landlord or a tenant has recovered the full amount of the damage
from proceeds of insurance policies and the insurance company has waived its
right of subrogation against Tenant.

 

17.02   INDEMNITY BY TENANT

 

To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including attorneys’ fees and
expenses for the defense thereof, arising from Tenant’s occupancy of the
Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant’s business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord’s sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve
Indemnitees of liability to the extent such liability is caused by the gross
negligence or willful and wrongful act of Indemnitees. Further, the foregoing
indemnity is subject to and shall not diminish any waivers in effect in
accordance with Section 16.04 by Landlord or its insurers to the extent of
amounts, if any, paid to Landlord under its “All-Risks” property insurance.

 

Any indemnification, exculpation or waiver provisions under this Article
Seventeen shall not be deemed to exculpate or indemnify Landlord against its own
negligence or that of its agents, or servants or employees.

 

ARTICLE EIGHTEEN

RULES AND REGULATIONS

 

18.01   RULES

 

Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with all rules and regulations for use of the Premises, the Building,
the Phase and the Project imposed by Landlord, as the same may be revised from
time to time, so long as a copy of such rules and regulations are delivered to
Tenant, including the following: (a) Tenant shall comply with all of the
requirements of Landlord’s emergency response plan, as the same may be amended
from time to time; and (b) Tenant shall not place any furniture, furnishings,
fixtures or equipment in the Premises in a manner so as to obstruct the windows
of the Premises to cause the Building, in Landlord’s good faith determination,
to appear unsightly from the exterior. Such rules and regulations are and shall
be imposed for the cleanliness, good appearance, proper maintenance, good order
and reasonable use of the Premises, the Building, the Phase and the Project and
as may be necessary for the enjoyment of the Building and the Project by all
tenants and their clients, customers, and employees.

 

37



--------------------------------------------------------------------------------

18.02   ENFORCEMENT

 

Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth above or as
hereafter adopted, or the terms, covenants or conditions of any other lease as
against any other tenant, and the Landlord shall not be liable to the Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees. Landlord shall use reasonable efforts to enforce the
rules and regulations of the Building in a uniform and non-discriminatory
manner.

 

ARTICLE NINETEEN

LANDLORD’S RESERVED RIGHTS

 

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Building’s name or street address upon thirty (30)
days’ prior written notice to Tenant; (2) to install, affix and maintain all
signs on the exterior and/or interior of the Building; (3) to designate and/or
approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers at reasonable hours at any
time during the Term and to prospective tenants at reasonable hours during the
last twelve (12) months of the Term; (5) to grant to any party the exclusive
right to conduct any business or render any service in or to the Building,
provided such exclusive right shall not operate to prohibit Tenant from using
the Premises for the purpose permitted hereunder; (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant’s access to the
Premises or the Building; and (7) to have access for Landlord and other tenants
of the Building to any mail chutes and boxes located in or on the Premises as
required by any applicable rules of the United States Post Office.

 

ARTICLE TWENTY

ESTOPPEL CERTIFICATE

 

20.01   IN GENERAL

 

Within fifteen (15) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in reasonable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) to Tenant’s knowledge, that Landlord is not in default under this
Lease, or, if Tenant believes Landlord is in default, the nature thereof in
detail; (v) to Tenant’s knowledge, that Tenant has no offsets or defenses to the
performance of its obligations under this Lease (or if Tenant believes there are
any offsets or defenses, a full and complete explanation thereof); (vi) that the
Premises have been completed in accordance with the terms and provisions hereof,
that Tenant has accepted the Premises and the condition thereof and of all
improvements thereto and has no claims against Landlord or any other party with
respect thereto; (vii) that if an assignment of rents or leases has been served
upon the Tenant by a Mortgagee, Tenant will acknowledge receipt thereof and
agree to be bound by the provisions thereof; (viii) that Tenant will give to the
Mortgagee copies of all notices required or permitted to be given by Tenant to
Landlord; and (ix) to any other information reasonably requested.

 

20.02   ENFORCEMENT

 

In the event that Tenant fails to deliver an Estoppel Certificate, then such
failure shall be a Default for which there shall be no cure or grace period.
Tenant shall be deemed to have irrevocably appointed Landlord as Tenant’s
attorney-in-fact to execute and deliver such Estoppel Certificate.

 

38



--------------------------------------------------------------------------------

ARTICLE TWENTY-ONE

INTENTIONALLY OMITTED

 

ARTICLE TWENTY-TWO

REAL ESTATE BROKERS

 

Tenant represents that, except for the broker(s) listed in Section 1.01(19),
Tenant has not dealt with any real estate broker, sales person, or finder in
connection with this Lease, and no such person initiated or participated in the
negotiation of this Lease, or showed the Premises to Tenant. Tenant hereby
agrees to indemnify, protect, defend and hold Landlord and the Indemnitees,
harmless from and against any and all liabilities and claims for commissions and
fees arising out of a breach of the foregoing representation. Landlord agrees to
pay any commission to which Landlord’s Broker listed in Section 1.01(19) is
entitled in connection with this Lease pursuant to Landlord’s written agreement
with such broker. Landlord and Tenant agree that any commission payable to
Tenant’s Broker shall be paid by Tenant except to the extent Tenant’s Broker and
Landlord’s Broker have entered into a separate agreement between themselves to
share the commission paid to Landlord’s Broker by Landlord.

 

ARTICLE TWENTY-THREE

MORTGAGEE PROTECTION

 

23.01   SUBORDINATION AND ATTORNMENT

 

This Lease is and shall be expressly subject and subordinate at all times to (i)
any ground or underlying lease of the Real Property, now or hereafter existing,
and all amendments, extensions, renewals and modifications to any such lease,
and (ii) the lien of any mortgage or trust deed now or hereafter encumbering fee
title to the Real Property and/or the leasehold estate under any such lease, and
all amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such ground
lease or ground lessor, or mortgage, trust deed or Mortgagee, expressly provides
or elects that the Lease shall be superior to such lease or mortgage or trust
deed. If any such mortgage or trust deed is foreclosed (including any sale of
the Real Property pursuant to a power of sale), or if any such lease is
terminated, upon request of the Mortgagee or ground lessor, as the case may be,
Tenant shall attorn to the purchaser at the foreclosure sale or to the ground
lessor under such lease, as the case may be, provided, however, that such
purchaser or ground lessor shall not be (i) bound by any payment of Rent for
more than one month in advance except payments in the nature of security for the
performance by Tenant of its obligations under this Lease; (ii) subject to any
offset, defense or damages arising out of a default of any obligations of any
preceding Landlord; or (iii) bound by any amendment or modification of this
Lease made without the written consent of the Mortgagee or ground lessor; or
(iv) liable for any security deposits not actually received in cash by such
purchaser or ground lessor. Notwithstanding the foregoing, or anything contained
herein to the contrary, Landlord agrees to use its “best efforts”, as that term
is hereinbelow defined, to obtain a written agreement from the holder of any
future Mortgage or ground lessor under any ground lease not to disturb Tenant’s
possession of the Premises so long as Tenant is not in Default under this Lease,
which agreement would be on such Mortgagee’s or such ground lessor’s standard
(albeit commercially reasonable) form of non-disturbance agreement containing
the usual and customary provisions typically contained in a non-disturbance
agreement (its “Standard Form NDA”). It is understood that the “use of best
efforts” shall (i) not require or be construed to require Landlord to incur any
charges or expenses in an effort to obtain such non-disturbance agreement and
(ii) only require Landlord to request the non-disturbance agreement and that if
the holder of any such Mortgage or ground lessor, as the case may be, refuses to
grant non-disturbance, Landlord’s sole obligation hereunder shall be to advise
Tenant of the rejection and to furnish Tenant with the name and address of the
Mortgagee or ground lessor or the representative or officer with whom Tenant
shall, at its option, be free to communicate with to request such
non-disturbance agreement further provided, however, that if Tenant uses its
“best efforts” to secure a Standard Form NDA and the holder of any such future
Mortgage or any such ground lessor is unwilling to enter into its Standard Form
NDA with Tenant for a reason other than Tenant’s Default under this Lease, this
Lease shall not be subject or subordinate to such Mortgage or ground lease. This
subordination shall be self-operative and no further certificate or instrument
of subordination need be required by any such

 

39



--------------------------------------------------------------------------------

Mortgagee or ground lessor. In confirmation of such subordination, however,
Tenant shall execute promptly any reasonable certificate or instrument that
Landlord, Mortgagee or ground lessor may request. Tenant hereby constitutes
Landlord as Tenant’s attorney-in-fact to execute such certificate or instrument
for and on behalf of Tenant upon Tenant’s failure to do so within fifteen (15)
days of a request to do so. Upon request by such successor in interest, Tenant
shall execute and deliver reasonable instruments confirming the attornment
provided for herein.

 

23.02   MORTGAGEE PROTECTION

 

Tenant agrees to give any Mortgagee or ground lessor, concurrently, by
registered or certified mail, a copy of any notice of default served upon the
Landlord by Tenant, provided that prior to such notice Tenant has received
written notice (by way of service on Tenant of a copy of an assignment of rents
and leases, or otherwise) of the address of such Mortgagee or ground lessor.
Tenant further agrees that if Landlord shall have failed to cure such default
within the time provided for in this Lease, then the Mortgagee or ground lessor
shall have an additional thirty (30) days after receipt of notice thereof within
which to cure such default or if such default cannot be cured within that time,
then if the Mortgagee or ground lessor agrees to cure such default, then the
Mortgagee or ground lessor shall have such additional time as may be necessary,
if, within such thirty (30) days, any Mortgagee or ground lessor has commenced
and is diligently pursuing the remedies necessary to cure such default, but in
no event shall said thirty (30) day period be extended by more than forty-five
(45) days. Such period of time shall be extended by any period within which such
Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord’s bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the rent or
shorten the term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.

 

ARTICLE TWENTY-FOUR

NOTICES

 

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other reputable overnight courier service, or mailed
by first class, registered or certified United States mail, return receipt
requested, postage prepaid.

 

(b) All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Section, addressed to the parties hereto at their
respective addresses listed in Sections 1.01 (2) and (3).

 

(c) Notices, demands or requests sent by mail or overnight courier service as
described above shall be effective upon deposit in the mail or with such courier
service. However, the time period in which a response to any such notice, demand
or request must be given shall commence to run from (i) in the case of delivery
by mail, the date of receipt on the return receipt of the notice, demand or
request by the addressee thereof, or (ii) in the case of delivery by Federal
Express or other overnight courier service, the date of acceptance of delivery
by an employee, officer, director or partner of Landlord or Tenant. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given, as indicated by advice from Federal Express or
other overnight courier service or by mail return receipt, shall be deemed to be
receipt of notice, demand or request sent. Notices may also be served by
personal service upon any officer, director or partner of Landlord or Tenant,
and shall be effective upon such service.

 

(d) By giving to the other party at least ten (10) days written notice thereof,
either party shall have the right from time to time during the term of this
Lease to change their respective addresses for notices, statements, demands and
requests, provided such new address shall be within the United States of
America.

 

40



--------------------------------------------------------------------------------

ARTICLE TWENTY-FIVE

EXERCISE FACILITY

 

Tenant agrees to inform all employees of Tenant of the following: (i) the
exercise facility is available for the use of the employees of tenants of the
Project only and for no other person; (ii) use of the facility is at the risk of
Tenant or Tenant’s employees, and all users must sign a release; (iii) the
facility is unsupervised; and (iv) users of the facility must report any needed
equipment maintenance or any unsafe conditions to the Landlord immediately.
Landlord may discontinue providing such facility at Landlord’s sole option at
any time without incurring any liability. As a condition to the use of the
exercise facility, Tenant and each of Tenant’s employees that uses the exercise
facility shall first sign a written release in form and substance acceptable to
Landlord. Landlord may change the rules and/or hours of the exercise facility at
any time, and Landlord reserves the right to deny access to the exercise
facility to anyone due to misuse of the facility or noncompliance with rules and
regulations of the facility. To the extent permitted by Law, Tenant hereby
indemnifies, and agrees to protect, defend and hold the Indemnitees harmless,
against any and all actions, claims, demands, liability, costs and expenses,
including attorneys’ fees and expenses for the defense thereof, arising from use
of the exercise facility in the Project by Tenant, Tenant’s employees or
invitees. In case of any action or proceeding brought against the Indemnitees by
reason of any such claim, upon notice from Landlord, Tenant covenants to defend
such action or proceeding by counsel chosen by Landlord, in Landlord’s sole
discretion. Landlord reserves the right to settle, compromise or dispose of any
and all actions, claims and demands related to the foregoing indemnity.

 

ARTICLE TWENTY-SIX

MISCELLANEOUS

 

26.01   LATE CHARGES

 

(a) The Monthly Base Rent, Rent Adjustments and Rent Adjustment Deposits shall
be due when and as specifically provided above. Except for such payments and
late charges described below, which late charge shall be due when provided below
(without notice or demand), all other payments required hereunder to Landlord
shall be paid within ten (10) days after Landlord’s demand therefor. All Rent
and charges, except late charges, not paid when due shall bear interest from the
date due until the date paid at the Default Rate in effect on the date such
payment was due.

 

(b) In the event Tenant is more than five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, and (ii) the amount of
such late charge represents a reasonable estimate of such costs and expenses and
that such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in subparagraph
(a) above are distinct and separate from one another in that the payment of
interest is to compensate Landlord for its inability to use the money improperly
withheld by Tenant, while the payment of late charges is to compensate Landlord
for its additional administrative expenses in handling and processing delinquent
payments.

 

(c) Payment of interest at the Default Rate and/or of late charges shall not
excuse or cure any default by Tenant under this Lease, nor shall the foregoing
provisions of this Article or any such payments prevent Landlord from exercising
any right or remedy available to Landlord upon Tenant’s failure to pay Rent when
due, including the right to terminate this Lease.

 

26.02   NO JURY TRIAL; VENUE; JURISDICTION

 

Each party hereto (which includes any assignee, successor, heir or personal
representative of a party) shall not seek a jury trial, hereby waives trial by
jury, and hereby further waives any objection to venue in the

 

41



--------------------------------------------------------------------------------

County in which the Project is located, and agrees and consents to personal
jurisdiction of the courts of the State of California, in any action or
proceeding or counterclaim brought by any party hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or any claim of injury or damage, or the enforcement of any remedy under any
statute, emergency or otherwise, whether any of the foregoing is based on this
Lease or on tort law. No party will seek to consolidate any such action in which
a jury has been waived with any other action in which a jury trial cannot or has
not been waived. It is the intention of the parties that these provisions shall
be subject to no exceptions. By execution of this Lease the parties agree that
this provision may be filed by any party hereto with the clerk or judge before
whom any action is instituted, which filing shall constitute the written consent
to a waiver of jury trial pursuant to and in accordance with Section 631 of the
California Code of Civil Procedure. No party has in any way agreed with or
represented to any other party that the provisions of this Section will not be
fully enforced in all instances. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.

 

26.03   DEFAULT UNDER OTHER LEASE

 

It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Project defaults under such lease
and as a result thereof such lease is terminated or terminable.

 

26.04   OPTION

 

This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.

 

26.05   TENANT AUTHORITY

 

Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenant’s authority.

 

26.06   ENTIRE AGREEMENT

 

This Lease and the Exhibits attached hereto contain the entire agreement between
Landlord and Tenant concerning the Premises and there are no other agreements,
either oral or written, and no other representations or statements, either oral
or written, on which Tenant has relied. This Lease shall not be modified except
by a writing executed by Landlord and Tenant.

 

26.07   MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

 

If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other substantial
and adverse change in the rights and obligations of Tenant hereunder, then
Tenant agrees that the Lease may be so modified.

 

26.08   EXCULPATION

 

Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord’s equity interest in the Property up to a maximum
of Five Million Dollars ($5,000,000.00) and in no event against any other assets
of the Landlord, or Landlord’s officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.

 

42



--------------------------------------------------------------------------------

26.09   ACCORD AND SATISFACTION

 

No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article Ten, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord’s right
to pursue any remedies available to Landlord.

 

26.10   LANDLORD’S OBLIGATIONS ON SALE OF BUILDING

 

In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer,
and any remaining liability of Landlord with respect to this Lease shall be
limited to Five Million Dollars ($5,000,000.00) and Tenant shall not be entitled
to any judgment in excess of such amount.

 

26.11   BINDING EFFECT

 

Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

 

26.12   CAPTIONS

 

The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

 

26.13   TIME; APPLICABLE LAW; CONSTRUCTION

 

Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.

 

26.14   ABANDONMENT

 

In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to such levels as Landlord reasonably
determines to be adequate services for an unoccupied premises and (iii) during
the last six (6) months of the Term, have the right to prepare the Premises for
occupancy by another tenant upon the end of the Term. Tenant expressly
acknowledges that in the absence of written notice pursuant to Section 11.02(b)
or pursuant to California Civil Code Section 1951.3 terminating Tenant’s right
to possession, none of the foregoing acts of Landlord or any other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, and the Lease shall continue
in effect.

 

43



--------------------------------------------------------------------------------

26.15   LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

 

If Tenant fails timely to perform any of its duties under this Lease, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be additional Rent under this Lease and shall be due and payable upon
demand by Landlord.

 

26.16   SECURITY SYSTEM

 

Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.

 

26.17   NO LIGHT, AIR OR VIEW EASEMENTS

 

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.

 

26.18   RECORDATION

 

Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.

 

26.19   SURVIVAL

 

The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or Indemnitees shall survive the
expiration or termination of this Lease, and so shall all other obligations or
agreements which by their terms survive expiration or termination of the Lease.

 

26.20   MAXYGEN TERMINATION

 

Notwithstanding anything to the contrary contained in this Lease, this Lease and
the obligations of each party hereto are expressly subject to the condition
precedent that Landlord shall successfully enter into and obtain a legally
binding written termination of the lease of Space B from Maxygen, Inc.,
satisfactory in all respects in form and substance to Landlord in Landlord’s
sole discretion providing for surrender to Landlord of Space B. Landlord shall
give Tenant written notice of the satisfaction of this condition precedent or of
Landlord’s written waiver of this condition precedent. Landlord may give such
notice by tender of delivery to Tenant or its broker of the keys to Space B or
by any other means permitted by the Lease. The date such termination agreement
is effective pursuant to its terms shall be the “Maxygen Termination Date”.

 

26.21   OPTION TO EXTEND

 

(a) Landlord hereby grants Tenant a single option to extend the initial Term of
the Lease for an additional period of five (5) years (such period may be
referred to as the “Option Term”), as to the entire Premises as it may then
exist, upon and subject to the terms and conditions of this Section (the “Option
To Extend”), and provided that at the time of exercise of such right: (i) Tenant
must be in occupancy of the entire Premises; and (ii) there has been no material
adverse change in Tenant’s financial position from such position as of the date
of execution of the Lease, as certified by Tenant’s independent certified public
accountants, and as supported by Tenant’s certified financial statements, copies
of which shall be delivered to Landlord with Tenant’s written notice exercising
its right hereunder.

 

44



--------------------------------------------------------------------------------

(b) Tenant’s election (the “Election Notice”) to exercise the Option To Extend
must be given to Landlord in writing no earlier than the date which is twelve
months (12) months before the Expiration Date and no later than the date which
is nine (9) months before the Expiration Date. If Tenant either fails or elects
not to exercise its Option to Extend by not timely giving its Election Notice,
then the Option to Extend shall be null and void.

 

(c) The Option Term shall commence immediately after the expiration of the
initial Term of the Lease. Tenant’s leasing of the Premises during the Option
Term shall be upon and subject to the same terms and conditions contained in the
Lease except that (i) the Monthly Base Rent, plus payment of Tenant’s Share of
Operating Expenses pursuant to the Lease (in addition to all expenses paid
directly by Tenant to the utility or service provider, which direct payments
shall continue to be Tenant’s obligation) shall be amended to equal the “Option
Term Rent”, defined and determined in the manner set forth in the immediately
following Subsection; (ii) the Security Deposit, if any, shall be increased
within fifteen (15) days after the Prevailing Market Rent has been determined to
equal one hundred percent (100%) of the highest monthly installment of Monthly
Base Rent thereunder, but in no event shall the Security Deposit be decreased;
(iii) Tenant shall accept the Premises in its “AS-IS” condition without any
obligation of Landlord to repaint, remodel, repair, improve or alter the
Premises or to provide Tenant any allowance therefor; and (iv) there shall be no
further option or right to extend the term of the Lease. If Tenant timely and
properly exercises the Option To Extend, references in the Lease to the Term
shall be deemed to mean the initial Term as extended by the Option Term unless
the context clearly requires otherwise.

 

(d) The Option Term Rent shall mean the greater of (i) the Monthly Base Rent
payable by Tenant under this Lease calculated at the rate applicable for the
last full month of the initial Term, plus payment of Tenant’s Share of Operating
Expenses pursuant to the Lease (in addition to all expenses paid directly by
Tenant to the utility or service provider, which direct payments shall continue
to be Tenant’s obligation) (collectively, “Preceding Rent”) or (ii) the
“Prevailing Market Rent”. As used in this Section Prevailing Market Rent shall
mean the rent and all other monetary payments, escalations and triple net
payables by Tenant, including consumer price increases, that Landlord could
obtain from a third party desiring to lease the Premises for a term equal to the
Option Term and commencing when the Option Term is to commence under market
leasing conditions, and taking into account the following: the size, location
and floor levels of the Premises; the type and quality of tenant improvements
(including Tenant’s Improvements); age and location of the Project; quality of
construction of the Project; services to be provided by Landlord or by tenant;
the rent, all other monetary payments and escalations obtainable for new leases
of space comparable to the Premises in the Project and in comparable buildings
in the mid-Peninsula area, and other factors that would be relevant to such a
third party in determining what such party would be willing to pay therefor,
provided, however, that Prevailing Market Rent shall be determined without
reduction or adjustment for “Tenant Concessions” (as defined below), if any,
being offered to prospective new tenants of comparable space. For purposes of
the preceding sentence, the term “Tenant Concessions” shall include, without
limitation, so-called free rent, tenant improvement allowances and work, moving
allowances, and lease takeovers. The determination of Prevailing Market Rent
based upon the foregoing criteria shall be made by Landlord, in the good faith
exercise of Landlord’s business judgment. Within thirty (30) days after Tenant’s
exercise of the Option To Extend, Landlord shall notify Tenant of Landlord’s
determination of Option Term Rent for the Premises. If Landlord’s determination
of Prevailing Market Rent is greater than the Preceding Rent, and if Tenant, in
Tenant’s sole discretion, disagrees with the amount of Prevailing Market Rent
determined by Landlord, Tenant may elect to revoke and rescind the exercise of
the option by giving written notice thereof to Landlord within thirty (30) days
after notice of Landlord’s determination of Prevailing Market Rent.

 

(e) This Option to Extend is personal to Codexis Inc. and may not be used by,
and shall not be transferable or assignable (voluntarily or involuntarily) to
any person or entity except for a Tenant Affiliate.

 

(f) Upon the occurrence of any of the following events, Landlord shall have the
option, exercisable at any time prior to commencement of the Option Term, to
terminate all of the provisions of this Section with respect to the Option to
Extend, with the effect of canceling and voiding any prior or subsequent
exercise so this Option to Extend is of no force or effect:

 

(i) Tenant’s failure to timely exercise the Option to Extend in accordance with
the provisions of this Section.

 

45



--------------------------------------------------------------------------------

(ii) The existence at the time Tenant exercises the Option to Extend or at the
commencement of the Option Term of any default on the part of Tenant under the
Lease or of any state of facts which with the passage of time or the giving of
notice, or both, would constitute such a default.

 

(iii) Tenant’s third default under the Lease prior to the commencement of the
Option Term, notwithstanding that all such defaults may subsequently be cured.

 

In the event of Landlord’s termination of the Option to Extend pursuant to this
Section, Tenant shall reimburse Landlord for all costs and expenses Landlord
incurs in connection with Tenant’s exercise of the Option to Extend including,
without limitation, costs and expenses with respect to any brokerage commissions
and attorneys’ fees, and with respect to the design, construction or making of
any tenant improvements, repairs or renovation or with respect to any payment of
all or part of any allowance for any of the foregoing.

 

(g) Without limiting the generality of any provision of the Lease, time shall be
of the essence with respect to all of the provisions of this Section.

 

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.

 

TENANT:

     

LANDLORD:

Codexis, Inc.,

a ___________________

     

Metropolitan Life Insurance Company,

a New York corporation

By   /s/    Alan Shaw               By   /s/    John R. Redman            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    Alan Shaw           John R. Redman    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Print name

         

Print name

Its   President & CEO       Its   Asst. Vice Pres    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

(Chairman of Board, President or Vice President)             By                
   

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

               

Print name

            Its                    

--------------------------------------------------------------------------------

            (Secretary, Assistant Secretary, CFO or Assistant Treasurer)        
   

 

46



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF PREMISES

 

Exhibit A – Page 1

 

[FLOOR PLAN]

 



--------------------------------------------------------------------------------

EXHIBIT C

SITE PLAN OF PROJECT

 

Exhibit C – Page 1

 

[SITE MAP]

 



--------------------------------------------------------------------------------

EXHIBIT B

WORKLETTER AGREEMENT

 

(intentionally omitted)

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT D

PERMITTED HAZARDOUS MATERIAL

 

Permitted Hazardous Material includes insignificant amounts of substances listed
below so long as (i) such substances are maintained only in such quantities as
are reasonably necessary for Tenant’s operations in the Premises, or such other
specific quantity limit as specified below, (ii) such substances are used
strictly in accordance with the manufacturers’ instructions therefor and all
applicable laws, (iii) such substances are not disposed of in or about the
Building or the Project in a manner which would constitute a release or
discharge thereof, and (iv) all such substances are removed from the Building
and the Project by Tenant no later than the Termination Date.

 

Chemical Name

--------------------------------------------------------------------------------

 

Max Stored
Amount

--------------------------------------------------------------------------------

 

Max Ave
Daily Amount

--------------------------------------------------------------------------------

 

Largest
Container

--------------------------------------------------------------------------------

 

Location

--------------------------------------------------------------------------------

Hydrogen Peroxide

  1 gal   0.5 gal   0.5 gal   501 Chesapeake     1 gal   0.5 gal   0.5 gal   220
Penobscot

Nitric Acid

  2 gal   0.5 gal   0.5 gal   501 Chesapeake     2 gal   1 gal   0.5 gal   220
Penobscot

Compressed Nitrogen

  3 gal   2 gal   45 gal   501 Chesapeake     3 gal   2 gal   45 gal   220
Penobscot

Compressed Oxygen

  4 cubic feet   2 cubic feet   220 cubic feet   501 Chesapeake

Diesel Fuel

  200 gal   200 gal   200 gal   501 Chesapeake     175 gal   175 gal   175 gal  
220 Penobscot

Chloroform

  1 gal   0.5 gal   1 gal   501 Chesapeake     4 gal   2 gal   1 gal   220
Penobscot

Phenol

  7 gal   5 gal   1 gal   501 Chesapeake     2 gal   0.5 gal   0.5 gal   220
Penobscot

Sulfuric Acid

  2 gal   1 gal   1 gal   501 Chesapeake     5 gal   3 gal   1 gal   220
Penobscot

Sodium Azide

  6 gal   5 gal   1 gal   220 Penobscot

Compressed Argon

  4 cubic feet   3 cubic feet   220 cubic feet   220 Penobscot

Compressed Mixed Gas

Nitrogen

  3 cubic feet   2 cubic feet   220 cubic feet   220 Penobscot

Formaldehyde

  2 gal   1 gal   1 gal   220 Penobscot

Carbon 14 isotope

  10 millicuries   1 millicurie   1 millicurie   220 Penobscot

Tritium isotope

  10 millicuries   1 millicurie   1 millicurie   220 Penobscot

Bis-Acrylamide

  5 lbs   3.5 lbs   1 Ib   220 Penobscot

Sulfuric Acid

  2 gal   1 gal   1 gal   501 Chesapeake

 

Substances typically found or used in general office applications, to the extent
the Premises is used for general offices as noted above

 

[OTHER TYPES & QUANTITIES OF HAZARDOUS MATERIAL, IF ANY, SHALL BE LISTED BY
TENANT & SUBMITTED TO LANDLORD FOR REVIEW]

 

Exhibit D – Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT E

MAXYGEN IMPROVEMENTS

 

LAB OR AREA


--------------------------------------------------------------------------------

  

DESCRIPTION OF TENANT IMPROVEMENTS

--------------------------------------------------------------------------------

                         200-220 PENOBSCOT DRIVE 220 – AREA 133    BUILD
CHEMISTRY LAB(includes plumbing, HVAC, Electrical, laboratory casework, six
chemical fume hoods, and one 8ft walk-in fume hood) 220 – AREA 135   
BUILD/INSTALL NMR LAB(includes plumbing, HVAC, Electrical and laboratory
casework) 220 – AREA 139    BUILD DIVERSITY LAB(includes plumbing, HVAC,
Electrical and laboratory casework) 220 – AREA 140    BUILD SEQUENCING
LAB(includes plumbing, HVAC, Electrical and laboratory casework) 220 – AREA 141
   BUILD RADIATION LAB(includes plumbing, HVAC, Electrical, and laboratory
casework) 220 – AREA 142    BUILD ASSAY LAB (includes plumbing, HVAC,
Electrical, laboratory case work and 2 chemical fume hoods) 220 – REAR OF BLDG
   BUILD ENCLOSURE AND INSTALL A 125 KVA ONAN EMERGENCY GENERATOR
200 – AREA 159/160    BUILD GEN CHEMISTRY AND SUPPORT LAB(includes plumbing,
electrical, HVAC, 2 chemical fume hoods and laboratory casework) 200 – OFFICE   
BUILD/MODIFY OFFICE AREA & CONFERENCE ROOMS(includes electrical and HVAC) 200 –
CAFETERIA    BUILD CAFETERIA (includes plumbing, electrical, and HVAC) 200 –
DECK    BUILD/INSTALL REDWOOD DECK AT CAFETERIA EXIT(includes redwood, fastners
and oil finish)

 

Exhibit E – Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT F

PREFERRED PROVIDERS

 

All Chemical Disposal Inc. (ALL CHEM) for the Hazardous Waste at:

 

ALL CHEM

21 Great Oaks Drive

San Jose, CA 95119-1359

408-363-1660

 

Environmental Management Controls (EMC) for the Radioactive Waste at:

 

EMC

3106 South Faith Home Road

Turlock, CA 95830

209-667-1102

 

Exhibit F – Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT G

TENANT’S IMPROVEMENTS

 

LAB OR AREA


--------------------------------------------------------------------------------

  

DESCRIPTION OF TENANT IMPROVEMENTS

--------------------------------------------------------------------------------

                         501 CHESAPEAKE DRIVE BIO-PROCESS    (BUILD BIO-PROCESS
LAB AND INSTALL PLUMBING, ELECTRICAL, HVAC and COLD ROOM) REAR OF BLDG.    BUILD
ENCLOSURE AND INSTALL A 125 KVA ONAN EMERGENCY GENERATOR REAR OF BLDG.    BUILD
ENCLOSURE AND INSTALL 2 DOOR HAZARDOUS MATERIAL CONTAINER

 

FOR SPECIFIC PLANS SEE “New Lab Remodel Tenant Improvement Project #2001-008;
Architect: Hitech; For Record Drawings Dated 12-12-01 including A-01.0/A4.2,
S-l/S-3, P-0/P-4, M-O/M-2, LA-1.0” AND “Wittmers Electric Inc. Power Plan,
Lighting Plan, Panel Schedule and Roof Plan E-l/E-5 Dated 12-10-01”, AND
“FireStop New Lab Remodel Tenant Improvement #FP-1 dated 7-11-01

 

AND

 

Revised As-Builts for work subsequent to 12-12-01 but before 10-15-03.

 

Exhibit G – Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LANDLORD’S CONSENT TO LEASE OF PERSONAL PROPERTY

 

THIS LANDLORD’S CONSENT TO ENCUMBRANCE OF PERSONAL PROPERTY (the “Consent”) is
made as of                     , 200   by and between Metropolitan Life
Insurance Company, a New York corporation (“Met” or “Landlord”), having an
address at 400 South El Camino Real, San Mateo, CA 94402, and
                            , a                         , (“Equipment Lessor”),
having an address at                         ,                     ,
                 with reference to the following:

 

A. Met is the Landlord and Codexis, Inc., a                      corporation,
(“Codexis” or “Prime Tenant”), is the Tenant under that that certain lease dated
as of October     , 2003, entered into by and between Met, as Landlord and
Codexis as Tenant (“Tenant”) for certain premises particularly described therein
(the “Premises”), commonly known as Suite in the building (the “Building”)
located at                             , Redwood City, California (the “Lease”).

 

B. Tenant and Equipment Lessor represent to Landlord that Tenant has leased or
intends to lease from Equipment Lessor pursuant to a Master Equipment Lease
Agreement dated                     , as may be amended from time to time,
certain equipment described on Exhibit A hereto, all or part of which is from
time to time installed at, attached to or located at the Premises (the “Personal
Property” or the “Equipment”) (the agreement(s) evidencing the foregoing are
referred to as the “Agreement”).

 

C. Tenant has requested that Landlord consent to Equipment Lessor reserving good
title to or a valid first lien in the Equipment, and Landlord does not object
thereto upon and subject to the following terms and conditions:

 

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Landlord and Equipment Lessor agree as follows:

 

1. During the term of the Agreement, Landlord hereby consents to Equipment
Lessor’s title to or first lien in the Equipment, and agrees to subordinate to
the interest of Equipment Lessor in the Equipment all of the right, title and
lien of Landlord in or to the Equipment existing by reason of the Lease and the
installation in, attachment to or location of the Equipment in the Premises;
provided, however, that said consent and subordination shall be ineffective to
the extent that Equipment Lessor has released its interest in the Equipment.

 

2 Subject to Equipment Lessor’s obligations pursuant to Paragraphs 4 and 5
hereof, Landlord agrees that the Equipment is and shall remain personal
property, notwithstanding that the Equipment may be affixed to the real property
constituting the Premises or the manner in which the Equipment is so affixed.

 

3 Subject to the rights Tenant under the Lease, Landlord will permit Equipment
Lessor reasonable access onto the Premises for the purpose of exercising any
right it may have under the terms of the Agreement, including, without
limitation, the right to remove the Equipment, subject to all the terms and
conditions hereof.

 

4 To the extent that Tenant or Equipment Lessor does not remove Equipment which
is installed in, attached to or located in the Premises prior to the expiration
or earlier termination of the Lease, after such expiration or termination
Landlord may deem such Equipment abandoned property, except if and to the extent
that Equipment Lessor has obtained additional time to remove the Equipment
pursuant to Section 5 below. Equipment Lessor understands that Tenant is to bear
the obligation of notifying Equipment Lessor of Tenant’s default under the Lease
or of the expiration or earlier termination of the Lease, and that Landlord has
no obligation to notify Equipment Lessor.

 

Exhibit H – Page 1 of 4



--------------------------------------------------------------------------------

5 Equipment Lessor’s right to enter the Premises is further subject to the
following terms and conditions:

 

5.1 Subject to the rights of Tenant under the Lease, Equipment Lessor shall have
the right to enter onto the Premises and take possession of the Equipment
provided that Equipment Lessor (i) prior to expiration or earlier termination of
the Lease gives Landlord written notice that it seeks to enter and take
possession of the Equipment, and (ii) coordinates the date and time of
possession with Landlord or Landlord’s managers prior thereto, and such date may
be no earlier than ten (10) days after Landlord’s receipt of such notice and no
later than twenty (20) days after Landlord’s receipt of such notice, unless
Landlord, in Landlord’s sole discretion, in writing allows entry earlier or
later.

 

5.2 In no event shall Equipment Lessor have the right to enter the Premises
during any period for which the rent is unpaid by Tenant or after termination of
the Lease, unless Equipment Lessor pays Landlord rent for the period starting on
the earlier of the date (a) Equipment Lessor is given a right of entry to the
Premises or (b) of expiration or earlier termination of the Lease and continuing
through the date of removal of the Equipment, at the daily rental rate
calculated by dividing by thirty (30) the sum of the monthly base rent plus rent
equal to the expenses and taxes payable by Tenant for the same period under the
Sublease (as such amounts are more particularly described in the Sublease). As a
condition precedent prior to any entry, Equipment Lessor shall pay Landlord such
rent for thirty (30) days at such daily rate. In the event Equipment Lessor
vacates the Premises prior to expiration of thirty (30) days, Landlord shall
reimburse Equipment Lessor for any excess rental paid at the daily rate.
Equipment Lessor shall not have any rights whatsoever for its right of entry to
be longer than thirty (30) days.

 

5.3 Equipment Lessor shall not have the right to conduct or cause to be
conducted any auction at the Premises.

 

5.4 If Equipment Lessor in removing the Equipment damages any improvements at
the Premises, Equipment Lessor, at its sole expense, shall cause the same to be
repaired and restored to a condition at least equal to the condition existing
immediately prior to the installation of the Equipment.

 

6 In the event that Landlord removes the Equipment in the exercise of any right
under the Lease, Landlord is under no obligation to either provide notice
thereof to Equipment Lessor or to store the Equipment for the benefit of
Equipment Lessor; however, in the event and to the extent Landlord removes and
stores all or part of the Equipment, then: (a) Landlord will make a good faith
effort to notify Equipment Lessor at the address set forth above; and (b)
Equipment Lessor shall be liable for all of Landlord’s costs incurred in
connection with such removal and storage.

 

7 To the extent permitted by law, Equipment Lessor shall protect, defend,
indemnify and hold harmless Landlord and its agents and managers from and
against any and all actions, causes of action, claims, losses, costs, expenses,
damages and liabilities, including without limitation reasonable attorneys’
fees, arising out of or in any way connected with this Consent or the exercise
of Equipment Lessor’s rights hereunder.

 

8 All representations, warranties and indemnifications made or given by
Equipment Lessor herein, together with any causes of action, rights and remedies
which Landlord has or may have as a result of a breach of any term of this
Consent, shall survive any expiration or termination of this Consent.

 

9 Equipment Lessor shall promptly notify Landlord of the occurrence of any event
of default by Tenant under the terms of the Agreement.

 

10 This Consent is only a subordination of lien rights with express terms and
conditions of a right of entry; and shall not be deemed or construed to be a
consent to anything else including, but not limited to, alterations on the
Premises.

 

11 Landlord makes no representation or warranty as to the ownership of the
Personal Property or the priority of the security interest or other ownership
interest of the Equipment Lessor. Equipment Lessor acknowledges that Landlord
may, at the request of Tenant, be asked to execute one or more such consents in
favor of other personal property lenders and/or personal property lessors.
Landlord is under no

 

Exhibit H – Page 2 of 4



--------------------------------------------------------------------------------

duty whatsoever to advise Equipment Lessor in the event the Personal Property
described herein shall be scheduled or claimed by any other such lender or
personal property lessor. Tenant and Equipment Lessor hereby agree that Landlord
shall have no liability arising out of or relating to the entry by Equipment
Lessor upon the Premises for the purpose of removal of the Personal Property.

 

12 At all times during the term of the Agreement, Equipment Lessor shall
maintain comprehensive general liability insurance, including products
liability, in such form and amounts and with such companies as are reasonably
acceptable to Landlord, naming Landlord as an additional insured.

 

13 This Consent may not be modified or amended except by written agreement of
the parties hereto.

 

14 This Agreement may not be recorded.

 

15 All notices required to be given hereunder shall be in writing, and shall be
deemed given or delivered when mailed by certified mail, return receipt
requested, or by nationally recognized overnight courier service to the parties
at the addresses first set forth above.

 

16 In the event either party shall bring any action against the other for any
matter arising out of or relating to this Consent, the prevailing party shall be
entitled to recover reasonable attorney’s fees and costs.

 

17 This Consent shall be binding upon and inure to the benefit of the respective
heirs, administrators, successors and assigns to the parties hereto.

 

18 Each of Equipment Lessor, Landlord and Tenant separately and for itself
warrants and represents that the person or persons signing below is or are duly
authorized to execute this Consent on its behalf.

 

Exhibit H – Page 3 of 4



--------------------------------------------------------------------------------

19 The terms of this Consent shall be of no force or effect unless Landlord
receives, within thirty (30) days from the date hereof, a duplicate original of
this Consent, duly executed, without change, by Equipment Lessor and Tenant.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Landlord’s Consent
to Encumbrance of Personal Property as of the day and year first above written.

 

LANDLORD:

     

EQUIPMENT LESSOR:

         

METROPOLITAN LIFE INSURANCE

COMPANY, a New York corporation

     

                                                                         ,

a                                                      

By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

      Print Name:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

      Its:  

 

--------------------------------------------------------------------------------

 

AGREED, as of the day and year first above written, for the purposes of
Paragraph 11 hereof.

 

TENANT:

       

CODEXIS, INC.,

a                              corporation

        By  

 

--------------------------------------------------------------------------------

            Print Name:  

 

--------------------------------------------------------------------------------

            Its  

 

--------------------------------------------------------------------------------

           

 

Exhibit H – Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF EQUIPMENT

 

[NOTE: SPECIFY APPLICABLE EQUIPMENT. SUCH DESCRIPTION MAY OR MAY NOT, DEPENDING
ON THE CIRCUMSTANCES, INCLUDE SOME OR ALL OF THE FOLLOWING GENERAL CLAUSES:

 

, together with all accessions, attachments, substitutions, replacements,
modifications and additions of like kind to the same.

 

This Consent shall also apply to and Equipment shall include any of the
Equipment which already is on the Premises, or which is hereafter delivered or
installed thereon, and any equipment which is, or which hereafter becomes,
subject to the Agreement. END NOTE]

 

Exhibit H – Page 5 of 4